 THE BOEING COMPANYThe Boeing Company and International Association ofMachinists and AerospaceWorkers, AFL-CIO.Case 12-CA-5141November 1, 1974DECISION AND ORDEROn January 21, 1974, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision inthis proceeding. Thereafter, the General Counsel, theCharging Party, and the Respondent filed exceptionsand supporting briefs, the Respondent filed an an-swering brief, and the National Aeronautics andSpace Administration filed anamicus curiaebrief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.'The Administrative Law Judge rejected the con-tention of the General Counsel and the ChargingParty that Respondent had a "perfectly clear" planto retain a substantial majority of the TWA incum-bents so as to create an obligation on the part ofRespondent, as set forth by the Supreme Court inBurns,3to consult with the Union before it set itsinitial terms and conditions of employment. In soconcluding, the Administrative Law Judge relied ona number of factors.Although we agree with his conclusion, we relysolely on the reasons set forth in the majority opinioninSpruce Up Corporation,209 NLRB 194 (1974), asapplied hereafter to the facts of this case. Thus it isundisputed, and our dissenting colleagues do notdeny, that even if it can be said that Respondent"intended" to hire all or substantially all of the in-cumbents, Respondent's "intentions" were from theoutset tied to the lower rates and benefits of theBoeing-IAM contract. In these circumstances, as wesaid inSpruce Up:When an employer who has not yet commenced'Certain inadvertent errors in the Decision of the Administrative LawJudge have been noted and correctedThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DrvWall Products, Inc.91NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefully examined therecord and find no basis for reversing his findings2The Charging Party's request for oral argument is hereby denied as therecord, exceptions, and briefs adequately present the positions and argu-ments of the parties}N L R BvBurnsInternational Security Services, Inc,406 U S 272(1972)541operations announces new terms prior to or si-multaneously with his invitation to the previouswork force to accept employment under thoseterms, we do not think it can fairly be said thatthe new employer "plans to retain all of the em-ployees in the unit," as that phrase was intendedby the Supreme Court. The possibility that theold employees may not enter into an employ-ment relationship with the new employer is areal one . . . .°Accordingly, for these reasons we shall order thatthe complaint be dismissed in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and ordersthat the complaint be, and it hereby is, dismissed inits entirety.MEMBERS FANNING AND PENELLO, dissenting:Contrary to our colleagues, for the reasons setforth in our separate dissents inSpruce Up Corpora-tion, supra,and herein, we find that Boeing is a suc-cessor employer to Trans World Airlines (TWA)Spruce Up Corporation, supra,I Ipar of Board opinionMember Kennedy concurred in this finding of the majority inSpruce UpCorporationHe notes that the dissenters in this case have misinterpreted therecent holding of the Supreme Court inHoward Johnson Company v DetroitLocal Joint Evecutive Board Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO,94 S Ct 2236, 2244 (1974) The Court therestatedThis continuity of identity in the business enterprise necessarily in-cludes.we think, a substantial continuity in the identity of the work forceacrossthe change in ownershipTheWileyCourt seemingly recognizedthis, as it found the requisite continuity present there in reliance on the"wholesale transfer"of Interscience employees to WileyIbidThis viewis reflected in the emphasis most of the lower courts have placed onwhether the successor employerhires a majority of the predecessor's em-ployeesin determining the legal obligations of the successor in § 301suits under Wiley [Footnote omitted I This interpretation ofWileyisconsistent also with the Court's concern with affording protection tothose employees who are in fact retained in "the transition from onecorporate organization to another" from sudden changes in the termsand conditions of their employment, and with its belief that industrialstrifewould be avoided if these employees' claims were resolved byarbitration rather than by "the relative strengthof the contendingforces " [Emphasis supplied ]Thus Member Kennedy believes that the dissenters misread the SupremeCourt's decision inHoward Johnsonwhen they suggest that successorshipdoes not turn on whether the successor's employees constitute more thanhalf or less than half of the predecessor's employees In his view there canbe no substantial continuity in the identity of the work force when fewerthan 50 percent of the predecessors employees are hired by the new em-ployerThe dissenters' concern that an incoming employer can control his statusunder the Act ignores the holding of the Supreme Court in bothBurnsandHoward Johnsonthat the former employees have no legal right to continuedemployment with the new employer who has the right not to hire any of theformer employees, if it so desires214 NLRB No. 32 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning the employment of the Installation Sup-port Services (ISS) employees at Kennedy SpaceCenter (KSC) and was therefore obligated to recog-nize and bargain with International Association ofMachinists andAerospaceWorkers,AFL-CIO(IAMAW), as the representative of said employeeson that basis from the time of its takeover on April 1,1971.We further find that Boeing had a clear plan tohire all or substantially all of its required work forcefrom ISS incumbent employees, publicly announcedsame, and implemented that plan to the extent possi-ble.Therefore, under theBurnsdecision,supra,weconclude that Boeing had an immediate bargainingobligation to recognize IAMAW and to consult andnegotiatewith IAMAW upon sole selection ofBoeing on November 23, 1970, to negotiate with theNational Aeronautics and Space Agency (NASA) fora contract award before setting wages and conditionsof the involved employees.Concerning whether Boeing succeeded to TWA'sbargaining obligation, the Administrative Law Judgeproperly concluded that NASA awarded Boeing thesame ISS operation as administered by the predeces-sor contractor, TWA, with only minor variations interms of bargaining unit employees. Thus, he foundthat there was a continuation of the same relationswithNASA, the customer, and of essentially thesame services, plant machinery, equipment, and jobfunctions. In addition, he found that there were nomaterial differences between Boeing's method of per-forming the ISS contract and TWA's method andthat there is no evidence that the duties of Boeing'ssupervisors are different from those who worked forTWA. However, despite all the foregoing positivefactors pointing to the "substantial continuity ofidentity in the business operation before and after achange" in employer,' the Administrative Law Judgefailed to find that Boeing was a successor to TWAbecause a majority of its ISS unit employees at thetakeover on April 1, 1971, did not consist of TWAincumbents, and he found this failure of a majoritycould not be attributed to unlawful unilateral reduc-tion of wages by Boeing. While as set forth hereafter,we disagree with the latter finding, without regard tohow one determines the pretakeover bargaining is-sue, we do not for the reasons articulated in the sepa-rate dissents inSpruce Up, supra,find the lack ofmajority to be fatally deficient in establishing thesuccessorship of Boeing.InSpruce Upwe agreed:Successorship does not depend on the employ-ment of a majority of the predecessor's employ-5 John Wiley &Sons v Livingston,376 U S 543, 551 (1964)ees, but on whether a legally significant portionof the successor's employment force consists ofemployees previously employed in the bargain-ing unit. In making that determination, the ques-tion of whether employees of the predecessor ac-tually predominate over other employees canhardly be the acid test of successorship, al-though it may be an important factor in de-termining whether the successor employer has abasis for doubting the Union's majority status.6The fallacy of insistence upon majority populationis fundamental. Whether or not an employer has thestatus of a successor cannot turn in any part on itsown decision to populate its work force with morethan half or less than half of the predecessor's em-ployees. Otherwise an incoming employer can con-trol too readily its own status under our Act. It canso severely undertake the existing employment termsthat,should one less than a majority of thepredecessor's employees wish employment with it, bythat act alone the employer can guarantee denial ofthe protection which it is the objective of the succes-sorship doctrine to confer.'Applying these principles to the facts herein, it isclear that as of April 1, 1971, when Boeing took overthe performance of the ISS work, it had 970 employ-ees on its payroll within this class, divided among 380TWA incumbents, 138 Boeing employees (transfer-red, recalled from layoff, and former), 450 outsideemployees, and 2 employees unidentified as tosource. In this breakdown, the TWA incumbentscomprised more than 39 percent of Boeing's employ-ees. In our view these figures amply support a findingthat the TWA employees constituted a "legally sig-nificantportionof the successor's employmentforce" and a "stable nucleus" of Boeing's work force.Accordingly, we conclude, given all of the otheraforementioned positive factors, thatBoeing is a suc-cessor to TWA, Boeing succeeded to TWA's bargain-ing obligation on and after April 1, 1971, and Boeingviolated Section 8(a)(5) by failing and refusing to rec-ognize and bargain with the Union pursuant to itsdemand of March 12, 1974.InBurns, supra,the Court held that in general asuccessor is free to set the initial conditions of em-ployment upon which rehiring is conditioned without6SpruceUp Corporation, supra p34 at par 10 of Member Fanning'sseparate opinion subscribed to by Member Penello at In48. Polytech. In-corporated,186 NLRB 984 (1970), enfd 469 F 2d 1226 (C A 8, 1972)Howard Johnson Company, supra,wherein the Court referred to "a sub-stantialcontinuity in the identity of the work force" (Emphasis supplied )Members Fanning and Penello disagree with Member Kennedy that succes-sor status depends on whether a majority of the predecessor's employees areretained by the successor See their separate dissents inSpruce Up Corpora-tion, supra,In21 inUnitedMaintenance & Manufacturing Co, Inc, 214NLRB No 31.Polytech, Incorporated, vupra THE BOEING COMPANYbargaining with the union, since prior to hiring a sub-stantial proportion of his predecessor's employees itwill not be clear that he has a duty to bargain withthe union. However, the Court also said that the dutyto bargain may precede the formal rehiring of em-ployees where "it is perfectly clear that the new em-ployer plans to retain all of the employees in the unit.." 8 The Court then went on to say:In other situations, however, it may not be clearuntil the successor employer has hired his fullcomplement of employees that he had a duty tobargain with a union, since it will not be evidentuntil then that the bargaining representative rep-resents a majority of the employees in the unit9Concerning the question of whether Boeing wasobligated to bargain with the Union over the fixingof itsinitial termsand conditions of employment, itseemsto us entirely clear that Boeing did plan toretain all or substantially all of the former TWA em-ployees. Thus, the request for proposal issued byNASA required offerors to submit a basic staffingproposal,explainingin depth how the offeror wouldobtain competent personnel, including a statement ofitsplans regarding the employment of incumbentworkers. In response, Boeing stated that "In order tomaintaincontinuity of support approximately 86 per-cent of the proposed organization will be staffed byqualifiedincumbents."This representation that itwould retain about 86 percent of the incumbent workforce was repeated throughout its response. Boeingexplained that its staffing proposal "recognizes thedesirability of retaining incumbent contractor per-sonnel to provide continuity of functional support."It further stated that its "analysis indicates that effec-tiveness and economy can be achieved by retainingexperienced and qualified incumbent personnel."Boeing's constantthemein itswritten proposalwas the acknowledgement of need for continuity andBoeing'sintended use of incumbent contractor per-sonnel. Thus,Boeingproposed a detailed 62-pagebaseline phase-in plan. One of tie criteria establishedin writing the plan was "Boeing can and will staff themajority of the total work force from the incumbentcontractor."Boeing alsoaverred that,"Afterincum-bent employees have been reviewed and those select-ed given an opportunity for employment withBoeing,qualified local hires will be hired to fill theremainingvacancies." (Emphasis supplied.) In addi-tion, Boeing's industrial relations chief at the KSC,eBurns,supraat 294-295/bid543John A. Sutherland, admitted that with respect to theISS work performed by the TWA incumbent em-ployees represented by IAMAW,Boeingexpected tohirea work force of about 1,000 employees, of whomitproposed to recruit "All we could get" from theTWA incumbents, no less than 86 percent and "clos-er to 100 percent . . . ." Detailed, selective proce-dures for incumbents were devised and presentedwhich gave prominence to selection of incumbents.As to existing collective-bargainingagreements,Boeingexpressed its disbelief that the IAMAW-TWA agreement "can be legally applied" to Boeing.The IAMAW-Boeing agreement,itstated,"couldcover the people performing the work."Boeing beganan immediateimplementation of itsplan touse allor substantially all incumbents by ex-tensivepublic announcements.Boeingtold the press;and newspapers in circulation in Brevard County,Florida, wherein the KSC is located, reported thatBoeingwould hire a "majority" or a "large percent-age" of TWA incumbents.Boeingwas quoted as say-ing that "we want to upset the communityas little aspossible." Indeed,Boeingassured IAMAW, duringtheir first meeting in late November 1970 and then attheir second meeting on December 4, 1970, that itwould retain most of the TWA incumbents in em-ployment. As admitted by Clifford W. McGee, Jr.,Boeing'semployment supervisor during the Phase-inof the ISS project, he told IAMAW "that we desiredto employin essencemost of our required employeesfrom the ranks of the incumbent contractor." At ameeting on November 30, 1970,BoeinginformedTWA that "mostof them [TWA employees] wouldbe hired." As TWA Director of IndustrialRelationsKeil recalled, Boeing stated it "expected to hire be-tween 80 to 90 percent" of the TWA incumbents.Moreover as Harry Orlander, TWA's staff vice presi-dent, operations and services, stated, Boeing indi-cated it "hoped to hire the majority . . . . [it] desiredto hire as many TWA people as possible." In addi-tion, on December 1, 1970, TWA informed its em-ployees that"Boeing isinterested in hiring the major-ity of TWA/KSC employees."Boeingfurther implemented its plan touse the in-cumbents by putting into effect initial procedures de-signed to hire the majority of the incumbents. Thus,by December 4, 1970, Boeing and TWA agreed upona detailed procedure by which TWA incumbents de-sirous of employment withBoeingwould apply for ajob. Even when hampered by the effective strike ac-tion of Local 773, Boeing did all it could do in seek-ing to obtain the incumbents.Boeingconducted ear-ly interviews of incumbents.Boeingoffered jobs ear-ly to incumbents.Boeing substitutedjob offers toincumbents at the last moment in place of offers al- 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDready made up for"others," at least for requiredskilled leadmen and journeymen incumbents, whowere,of course,essential to run the operation effi-ciently.Reviewing fully, as we have just done, whatBoeing was required to plan for, what Boeing pro-posed,what Boeing publicly announced,and whatBoeing did, we can only conclude that Boeing plan-ned to retain all or substantially all of theincumbent'swork force within the meaning of theaforementionedBurnslanguage.Our colleagues in the majority in effect wouldtransform an incoming employer's "plans to retain"his predecessor's employees,which is theBurnstest,into "a commitment to hire or an actual advance hir-ing of such employees,"as found by the Administra-tive Law Judge. The latter meaning is wholly differ-ent and is destructive of the"plan to retain" stan-dard.A "commitment to hire or an actual advancehiring" is an overt entry into a contract of employ-ment between the employer and employee with noth-ing left to consummate the engagement except re-porting for work at a future fixed time.It is, albeitinformal,an offer and acceptance of employment,and hence a completed contract.A "plan to retain," on the contrary, necessarilyprecedes any "commitment to hire or an actual ad-vance hiring. . . ."A plan to retain simply signifiesthat the incoming employer proposes to look to theincumbent employees as the primary source of hiswork force.That plan is the stage preliminary to theemployer's approach to the incumbent. It precedes,and is independent of, any ensuing commitment tohire or actual advance hiring.Once the subsequentcommitment or actual advance hiring is made, it isno longer a plan;it is a consummated transaction. Itis therefore self-contradictory to equate the plan withthe commitment.The former precedes the latter; it isnot coterminous with it.Our colleagues agree with us thatBurnsdoes notcondition the obligation to consult initially with aunion before fixing employment terms on a showingof the succeeding employer's intention to retain allunit employees. Instead, an employer has a duty ofinitial consultation when it becomes evident that he,infact,willretaina sufficient number of hispredecessor's employees so that the incumbent bar-gaining representative will continue as the 9(a) ma-jorityrepresentative of the successor's employees.Support for this view is found in the Court's quot-edBurnslanguage. The Court followed its"plans totake all" language in the very next sentence of itsopinion bystatingthat "in other situations,howev-er," it may not be clear whether a succeeding em-ployer must bargain until he has hired his full workcomplement.When the two sentences are read to-gether, it appears that the Court has compared thesituation where the representative status of the unionis clear with the situation where the union's represen-tative status and the consequent employer bargainingobligation is not evident until after the full comple-ment ishired. The "plansto retain all" sentence istherefore to be viewed as referring to the obvious,rather than to the sole situation in which theemployer's bargaining obligation arises. Equally ap-parent, from the Court's language, a successoremployer's initial bargaining obligation can be saidto arise also in a situation where, as here, he plans toretain sufficient unit employees to continue theunion'smajority status,and that, consequently, aplanned"substantial retention"gives rise to the bar-gaining obligation.Our separate dissents inSpruce Up, supra,dealtwith the central fallacy of our colleagues' analysis,i.e.,as Boeing's plan to retain the incumbents was"simultaneously and inextricably linked in Boeing'sproposals" with the lower terms it proposed to offerthem, the existence of the plan did not in the lan-guage ofBurnsimpose upon Boeing the obligation to"initially consult with the employees' bargaining rep-resentative before . . . . [the incoming employer] fix-es terms." In response,itwas said then,and we reit-erate nowThe Court [inBurns]there said nothing about aconditional intent to hire. The majority are at-tempting to revise substantially what the Courtsaid, for their view would, in effect, abrogate theexception, as the only case when a violationwould occur under their test would be the un-likely situation where a successor says he willcontinue the employees under the exact termsand conditions as existed before the takeover. Ifhe says that he "plans" to alter the status quo inany way, while at the same time indicating adesire to retain the old employees, they wouldfind this amounts to a conditional intent to hire.Icannot accept that the Supreme Court wouldannounce a rule of law that is so restrictive as toamount to a nullity.10The majority's contrary construction of thisaspect of theBurnsdecision leads to the anoma-lous, if not absurd, result that a bargaining obli-gation over the establishment of the successor'sinitial terms and conditions of employment aris-es when the successor plans to retain the formeremployees at the terms their union had alreadyestablished through collective bargaining with10Spruce Up,supraat par 4 of Member Penello's separate opinion THE BOEING COMPANYthe predecessor employer but not when he plansto retain them at terms different from those pre-viously established. The majority would bring tobear "the mediatory influence of negotiation"where there is no controversy, but deny its ap-propriate use where there is controversy. Theythus turn the Act on its head, and to no usefulend. IITherefore,we conclude that Boeing's unilateralfixing of ISS wage conditions at a wage rate substan-tially below those rates which prevailed under TWAwas in violation of its duty to bargain and was un-lawful under Section 8(a)(5).We also find for thereasonsbelow that TWA employees acted concerted-ly and under the guidance of Local 773, starting inDecember 1970, in refraining from sending employ-mentapplicationsto Boeingbecause of the unilater-ally reduced wage rates. These employees becameunfair labor practice strikers of Boeing protestingBoeing's unilateralaction.Thus, TWA employees acted concertedly and un-der the guidance of Local 773, starting in December1970, and refrained from sending employment appli-cationsto Boeingbecause of the unilaterally reducedwage rates. Local 773 first determined what TWAproposed to do. It then went to Washington, D.C., toascertain what was happening; and while there, alert-ed IAMAW of TWA's ISS employees' basic interestin preserving their wage rates. It visited NASA. Itlearned that Boeing was proposing not to pick up anypart of its contract. It formulated demands whichincluded a position of preserving its rates These de-mands became known to Boeing. Local 773 ac-quiesced initially to a few applications being sent toBoeing through Keil's office with cover letter suffi-cient to preserve its position on rates; and sufficientto give Boeing the message that Boeing was going tohave to consider the position of Local 773 if Boeingwanted cooperation in the orderly transition of in-cumbents. Thereafter, Local 773 guided employees inwithholdingapplications;broughtpressureonBoeingthereby; and consequently restricted inter-views. It publicly demonstrated. Local 773 pursueditsposition until it got a meeting with Boeing andIAMAW on February 19, 1971, at which time thestrikers through the IAMAW unconditionally re-quested reinstatement and offered to begin work forBoeing and to submit whatever forms were required.The Administrative Law Judge relates there wasconfusion over a number of items and that it is spe-culative as to why incumbent employees reacted anddid not submit applications. Such an approach atbestmixes varying reasons for support of a localunion's position with the fact that a local union ac-545tion was taken. It makes no difference that the Inter-national did not authorize the strike action. The issueiswhether Local 773 called for said action and in-cumbent employees in responding engaged in pro-tected concerted activity. The withholding of appli-cations was the recommended action. The Local an-nounced it in meetings. Members were so notified bymail in a letter under signature of the local unionpresident. It is enough if the local union told incum-bent employees not to turn in applications; or evenas later that the local preferred they not do so. Theacts taken were believed by the local at the time asacts taken in the best interest of the membership andthe employees by following such directed actionsagreed.Accordingly, Boeing was under an immediate obli-gation to reinstate the strikers as of the time Boeingbegan operations on April 1, 1971, replacing, if nec-essary, employees already hired. Boeing's failure toaccept them was itself violative of Section 8(a)(1) and(3) of the Act. Had Boeing not unlawfully refused toreinstate these strikers clearly the majority, if not ful-ly 85.6 percent, of the work force would have beenobtained from the eventual 944 who applied. Fur-thermore, employees who were entitled to reinstate-ment but not reinstated should be reinstated andmade whole for any loss of pay suffered or statuslostIn conclusion, for the reasons stated above, wewould find Respondent violated Section 8(a)(5), (3),and (1) of the Act, and would order Respondent totake appropriate action to remedy these violations.11Ibidat par 14 of Member Fanning's separate opinionDECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Administrative Law Judge FromJuly 24 through 27, 1973, this proceeding was heard beforeme in Tampa, Florida. The charge was filed and served onApril 1, 1971, and the complaint thereon was issued by theGeneral Counsel on May 10, 1973 Alleged are certain vio-lations of Section 8(a)(1), (3), and (5) of the Act, morespecifically defined below. Comprehensivemain and au-thorized reply briefs I were filed by the General Counsel,Respondent, and Charging Party; and by special leave, abriefamicus curiaewas submitted by the National Aero-nautics and Space Administration, herein called NASA.Upon the entire record,' and from my observation of theReceived October 1. 19732At the instant hearing, the parties stipulated to the authenticity andadmission into evidence of various documents and exhibits, including tran-scripts of depositions and appended exhibits taken in another proceedingContinued 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses who testified before me, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT; JURISDICTIONThe Boeing Company, herein called the Respondent orBoeing, with its principal office and place of business inSeattle,Washington, is generally engaged in the manufac-ture of aircraft and aerospace equipment. In BrevardCounty, Florida, at the Kennedy Space Center, hereincalledKSC, Respondent provides test support manage-ment, plant engineering and maintenance, and other serv-ices pursuant to a contract with NASA effective from April1, 1971. The latter operations are particularly involved inthis proceeding. During the year preceding issuance of thecomplaint, Respondent received goods and materials di-rectly in interstate commerce at its KSC facility valued inexcess of $50,000. I find that Respondent is engaged incommerce within the meaning of the Act.'II.THE LABORORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers, AFL-CIO,hereinaftercalled the Union or theIAM, is a labororganization within the meaning of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Pleadings; the Issues Broadly DefinedIn essence, the complaint alleges:Par. 5: All employees at KSC performing installationsupport services, herein called ISS, constitute an appropri-ate bargaining unit.Par. 6: From March 9, 1964, to March 31, 1971, TransWorld Airlines, herein called TWA, performed the ISS op-eration pursuant to contract with NASA.Par. 7: Since February 1964, and continuing to date, theIAM has been the exclusive bargaining representative ofthe employees in the appropriate unit, above.Par. 8(a): Since February 1964, TWA has recognizedand had successive contracts with the IAM covering theemployees in the above appropriate unit-the last suchcontract containing an effective term from January 28,1970, through December 31, 1971Par. 8(b): By letter dated March 19, 1971, Respondentformally recognized the IAM as the exclusive representa-tive of the employees in the appropriate unit, above. (Thisallegation is more properly to be noted in chronologicalcontext,infra.)Par. 9(a): On June 30, 1970, NASA issued a request forbefore the U S District Court, Orlando (Florida) District However, each ofthe parties reserved the right to argue the materiality and relevancy of allthese documents The stipulated material provides the major portion of allthe evidence The complete record thus made comprises the equivalent ofsome 7,000 transcript size pages and briefs consist of about 400 pages3Certain contentions of Respondent contesting the Board's jurisdictionare considered and rejectedinfra,following a description of the underlyingissuesproposal (RFP) from contractors to perform the ISS opera-tion at KSC commencing April 1, 1971.Par. 9(b): On August 19, 1970, Respondent submitted itscontract proposal to NASA which stated that 85.6 percentwould come from the complement of TWA employees thenperforming the ISS work at KSC.Par. 9(c): On November 23, 1970, Respondent was des-ignated as the bidder with whom NASA would negotiate acontract for such services; and on March 11, 1971, such afinal contract was negotiated and executed between Re-spondent and NASA to commence performance on April1, 1971.Par. 10(a). In meetings on November 24 and December4, 1970, Respondent notified the IAM that the employees itwould hire to perform the ISS work, including the TWAincumbents, would receive wages and benefits under theterms of Respondent's existing national contract with theIAM, rather than the wages and benefits provided in thecurrent agreement between the IAM and TWA. The IAMrequested Respondent to bargain about "this imposed less-er wage scale" (as specified in Respondent's contract pro-posal to NASA).Par. 10(b): On December 5, 1970, the IAM notified Re-spondent that it objected to Respondent's refusal to con-tinue the employment terms set forth in the TWA-IAMagreement.Par. 11: From December 5, 1970, to February 19, 1971, amajorityoftheTWA incumbents, in protest ofRespondent's "announced intent to institute unilateralchanges in wages, hours, and working conditions" begin-ning April 1, 1973, concertedly withheld submission oftheir individual applications for employment with Respon-dent.Par. 12: Such concerted withholding of applications"constituted a strike" against Respondent which wascaused and/or prolonged by the unfair labor practices ofRespondent in unlawfully announcing and scheduling uni-lateral changes in employment conditions affecting the ISSemployees.Par. 13: On January 15, 1971, the IAM again protestedto Respondent the unilateral action of establishing differ-ent wages and conditions and requested that Respondent"hire all TWA incumbents under the terms" of the TWA-IAM contract.Par. 14: On February 19, 1971, the IAM notified Re-spondent that "all" TWA incumbents unconditionally re-quested continuation of their employment with Respon-dent beginning April 1, 1971, and would now submit appli-cations for employment to Respondent.Par. 15. Despite the foregoing "unconditional offer onbehalf of all" TWA incumbents, Respondent since Febru-ary 19, 1971, has failed and refused to offer employment"to a majority of the TWA installation support employees,the exact identity and number of which employees are notnow known."Par. 16: Respondent's unlawful announcement and uni-lateral establishment of lower wages and different condi-tions of employment for the employees "it would employat KSC, caused many TWA installation support employees(the exact identity and number of whom are not nowknown) to fail to submit a timely application for employ- THE BOEINGCOMPANYment with Respondent, thereby causing less than a majori-ty of the TWA employees to be employed by Respondentand causing the majority to suffer loss of their employ-ment."Par. 17: Since November 23, 1970, Respondent has been"the designated successor employer to TWA with regardto" the ISS operation at KSC, and since April 1, 1971, hasperformed the same services for the same customer,NASA, as did the predecessor contractor, TWA.Par. 18: Consistent with its prior unilateral announce-ment, since April 1, 1971, Respondent has "unilaterally im-posed the terms, wages, hours and working conditions" ofits national agreementwith the IAM upon the employeesin the appropriate unit, "and has thereby caused employeesto forfeit employment and/or to suffer loss of wages" byreason of the lower wage rate schedule of such nationalagreement.In his brief, General Counsel requests the remedies thatBoeing be ordered(a) to reinstatewith backpay the TWAemployees it did not hire (about 600), and (b) to recognizeand bargain with the IAM "for the employees performingthe work."Respondent denied essentially all the foregoing allega-tions, except those in paragraphs 6, 8(a), 9(a), and 9(c).Respondent's formal answer to the complaint contains 55separate defenses, including a lengthy statement of facts;and at the hearing it filed 6 additional separate defenses.As already noted, the evidence taken at the hearing con-sistsmainly of voluminous stipulated material, as supple-mented by further testimony and exhibits 4 In this context,questions were not raised, nor rulings made, as to the pro-priety of Respondent's 61 separate defenses. Many of thesedefenses merely present extended argument and are nottruly affirmative defenses properly asserted in a pleading;and many, in my opinion, are frivolous and unduly burdenthe record.5 Therefore, the general ruling is made that onlythose separate defenses which were specifically brought outat the hearing or in Respondent's briefs are appropriatelypresented for consideration.Particularly in view of the manner in which this recordwas made by the parties and the wide range of argumentsand counterarguments in the briefs, it is important tomaintain a close focus on the actual issues for decision inthis proceeding.The principal issuespresented within the framework ofthe complaint fall into two broad segments:(1)Whether Respondent is a successor-employer andwhether, as such, it breached its obligation to bargain withthe IAM by unilaterally changing the terms and conditionsof employment which existed under the predecessor em-Respondent's motions to strike, and various objections to testimonycited in the briefs of theGeneral Counsel and IAM are denied Authenticityof the evidence has been stipulated, the materiality of its use, particularly inbriefs, involve questions of weight to be assigned Exh 14(H) to Joint Exh1was stipulated subject to the parties'agreement as to its completenessJoint Exh 3 was reserved for such agreement after the hearing Having beenadvised posthearing that agreement was not reached, I have placed Exh14^H) with the rejected exhibitsConcerning the filing of an answer,see Sec 10221 of theBoard's Rulesand Regulations,and Rules 8(e)(1) andI i of U S District CourtRules ofCivil Procedure547ployer, TWA. On theseissuespertaining to the successor-ship doctrine under the Act, the morerecentopinion of theSupreme Court in theBurnscase6 and the Board's subse-quent applications of thiscaseare of controllingsignifi-cance. The complaint does not allege that Respondent gen-erally refused torecognizeand bargain with the IAM orthat Respondent violated Section 8(a)(5) in respects otherthan the alleged unilateral actions. Indeed, paragraph 8(b)of the complaint specifically asserts that on March 19,1971, Respondent formally recognized the IAM as the ex-clusive representative in the contended appropriate unit ofthe ISS employees (an allegationvalidly disputed by Re-spondent). Respondent advances various arguments that it,Boeing, isnot legally a successor to TWA in the perfor-manceof the ISS operation at KSC, and that,even assum-ing such successorship and a duty to bargain, Respondentfulfilled its bargaining obligation under the Act. Further, itshould be indicated that Respondent adopted a major posi-tion when it submitted its competing bid to NASA to as-sume the contractorship for the services-a position towhich it has consistently adhered. Thus, Respondent main-tainsthat the incumbent IAM-represented ISS employeesproperly constituted an accretionto a unitof employeesperforming otherservicesforRespondent at KSC whowere embraced in a preexisting national agreement be-tween Boeingand the IAM.(2)Whether certain of the TWA incumbents, from aboutDecember 5, 1970, through February 19, 1971, engaged ina concerted activity, cognizable and protected under theAct either as unfair labor practice or economic "strikers,"by withholding their employment applications to Respon-dent prior to Respondent's takeover of the NASA contracton April 1, 1971. Assuming an affirmative finding to thelatter question, a furtherissueiswhether such TWA in-cumbents abandoned their concerted activity on February19, 1971, so notifying Respondent, and "unconditionallyrequested reinstatement" 8 by Respondent to their statusand rights which existed prior to the "strike"; and whetherany of such TWA incumbents after February 19, 1971,were deprived by Respondent of employment or otherrights because of their protected concerted activity. As rea-sonably construed, the complaint does not allege violationof Section 8(a)(3) on the basis of deliberate and motivateddiscrimination by Respondent in failing to employ any oftheTWA incumbents. Nor, apart from the formalizedcomplaint, has such a contention been clearly advanced tomy notice and properly attempted to be substantiated inthe litigation. The complaint itself, which is not furtherclarified in the arguments, describes the alleged violationsof Section 8(a)(1) and (3) as stemming directly from thealleged denial of protected rights related to the withholdingof employment applications, and as a consequence of thealleged unilateral actions.6N L R B v BurnsInternationalDetective Agency. Inc406 U S. 272(1972)rAlthough suchan allegationis expressly set forth in the charge filedbythe IAM on April I. 19719The theory presentedis that theseTWA incumbents occupied the samelegal status under the Act as unfairlabor practice or economic strikers whosubmit unconditionalapplications to the employerfor reinstatementto theirjobsRespondent's motion to dismiss the complainton the basisof SectionContinued 548DECISIONSOF NATIONALLABOR RELATIONS BOARDDespite the voluminous evidence introduced and arguedon all sides at great length, the facts immediately essentialto thisdecisionare virtually undisputed. However, the nar-rativewhich follows is not intended as findings that allsuch facts are considered to be material but to provide asufficiently rounded context within which the issues andarguments of the parties may be comprehended and evalu-ated.B. The JAM and Its Subordinate Units(1)The IAM, as an International, was the recognizedand contracting party in the two collective-bargainingagreements,with TWA and with Respondent Boeing,which existed during the materialtimeof the bidding andaward of the ISS contract at KSC.(2)District Lodge 142 confines its membership to em-ployees of TWA and Ozark Airlines at KSC and otherlocations.(3)Local Lodge 773, with membership consisting ofTWA employees at KSC, was a subordinate unit of Dis-trictLodge 142 until April 1, 1971 (the takeover date ofBoeing), and assisted in administering the IAM contractwith TWA. In April 1971, Local Lodge 773 also becameaffiliated with District Lodge 166, and hassinceassisted indealing with Boeing with respect to the ISS employees.(4)District Lodge 166 assists in the negotiation and ad-ministration of contracts with employers operating at KSCand elsewhere.(5)Local Lodge 2061 is a subordinate unit of DistrictLodge 166 and assists in the negotiation and administra-tion of the contract with Respondent as it applies to KSC.C. History of TWA andBoeing atKSC, Contractswith theJAMFrom March 9, 1964,throughMarch31, 1971, TWAoperated the ISS projectfor NASApursuant to a cost-plus-award-fee contract and successive extentions thereof. Thisoperation,sometimes referred to as "housekeeping" serv-ices, included test support management,plant engineeringandmaintenance,and logistical functions relating toNASA's utilization of KSC as a principal launch site forspace vehicles.Under subcontractsfrom TWA,certainother firms performed guard,fire, janitorial,training, anddocumentation services.As of March 7,1971, there were1,054 ISS employees embraced under contract between theIAM and TWAfor an effective term from January 28,1970, through December31, 1971 For themost part, these10(b) is denied Those violations alleged which preceded the limitation peri-od, beginning October I, 1970, were continuingin natureThe contentionthat prosecution is barred by lathes is rejectedN L R B v J H Rutter-RexManufacturing Co,396 U S 258 (1969), is applicable The jurisdictionaldefense thatBoeing isexempt from the Act as a joint employer with NASAhas no meritIt is clear that Boeing exercises effective control over theemployment conditions of its employees at KSC and is competent to bar-gain collectively within therequirementsof the Act See, e g.Atlantic Tech-nical Services Corp,202 NLRB 169 (1973),Herbert Harvey, inc,171 NLRB238, 239, (1968), enfd 424 F 2d 770, 778 (C A D C 1969) Indeed Boeinghas been subject to the Board's jurisdiction to an election proceeding in1955(infra)involving itsemployees working on the Bomarc project at KSCcovered employees performed various mechanical andcraft functions. The agreement described a single unit en-compassing all airline and other operations of TWA in thenation, and was expressly to be governed by the RailwayLabor Act. The parties had successive contracts of similarcontent dating from February 17, 1964. On such date, theISS employees were brought within the coverage of thecompany-wide contract between TWA and IAM, whichspecifically identified the "KSC Operation" at Merritt Is-land, Florida.Since 1952 Respondent Boeing has had various "hard-ware" contracts with NASA at KSC involving particularmissile projects, e.g., Bomarc, Minuteman and Saturn-A-pollo 5. In these contracts the areas of research and testing,including structural work.10 There were periods of overlapin each missile program, while earlier projects were re-duced or phased out, and employees were transferred be-tween different projects. Boeing's total payroll at KSCpeaked at 809 employees in 1968 and sharply declinedthereafterInNovember 1955, following a consent election," theIAM was certified for an appropriate unit (as described inthe stipulation) of "all maintenance and production em-ployees in Brevard County, in the State of Florida, em-ployed by the employer ...." About 280 employees wereaffected by the certification who were then engaged underthe Bomarc contract with NASA. Thereafter, the IAM andBoeing consummated successive bargaining contractswhich specify, as part of their national agreement, a sepa-rate unit in the language of the Board certification, aboveAs of the RFP and ISS award by NASA, the existingBoeing-IAM contract had a term from October 2, 1968,through October 1, 1971. On April 1, 1971, when it tookover the ISS operation, Boeing had 287 IAM-representedemployees working on its pending missile or hardware pro-jects at KSCD. NASA's RFP and Boeing's Proposal on the ISSContractOn June 30, 1970,12 NASA issued Request for Proposal(RFP) for the ISS operation at KSC under a cost-plus-award-bid contract for 1 year commencing April 1, 1971,with options by NASA to extend the contract for succes-sive 1-year terms. An overlapping period, from February 1through March 31, was specifically contemplated to phaseout the incumbent and phase in the new contractor. Inextensive detail, the RFP described the services to be per-formed, as well as types and qualifications of personnelThe ISS work involved was essentially the same as thatperformed by the incumbent, TWA, with relatively minordifferences.13 The propsective offerors were required to ex-'oOn certain of the missiles, Boeing performed production, maintenance,testing, and research development at many locations other than KSC11Pursuant to a Stipulation for Certification upon Consent Election12Hereinafter, all dates are sequentially in 1970 and 1971 unless otherwisespecified13Mail and distribution services affecting 51 unit employees were deletedOther miscellaneous functions involving 70 unit employees were added. e g,a staffing increase in "Logistics", elevator maintenance, pad lighting, andsome heavy equipment operations previously performed by Bendix Corpo-rationAlso newly included were "Documentation Support Services and THE BOEINGCOMPANYplain their recruiting plans, including the "type and esti-mate" of local and nonlocal personnel, the "approximatenumber" by type of incumbent employees to be hired, theirunderstanding of existing union agreements, and whichemployees were to be represented by "bargaining labor."In addition, NASA stated:1.The NLRB has held that when an employer as-sumes the operations of another employer withoutchange in employees, jobs or methods, the succes-sor-employer is obligated to bargain with the Unionbefore changing wages and other conditions of em-ployment. Under a recent series of cases, the NLRBhas held that the successor-employer must assumethe predecessor's collective bargaining agreement. ItisNASA's position that the offerors make them-selves familiar with the NLRB cases covenng thisissue, namely, The William J. Burns InternationalDetective Agency, Inc., 74 LRRM 1098; ChemrockCorp., 58 LRRM 1582; John Wiley & Sons v. Liv-ingston, U.S. Sup. Ct., 66 LRRM 2769.2.The offeror will have to apply the NLRB's reason-ing in the previously mentioned cases to the scopeof the RFP in relation to method in which the workhas been performed and to its own intended modeof operation.On August 19, 1970, in response to the RFP, eight pro-posals were submitted to NASA by seven companies, in-cluding TWA and Boeing,-the latter having two bids. Allthe proposals were treated as confidential documents byNASA, not revealed to the competing bidders, the employ-ees, unions, or general public. As to Boeing's principal pro-posal, it needs emphasis that the labor costs submittedwere based specifically upon the wage rates and fringe ben-efits contained in its existing national agreement with theIAM, applicable to its KSC hardware contracts.14 In staff-ing the total contract (including guards, firemen, superviso-ry, professional, and clerical personnel), Boeing proposed:BoeingLocal673.5%Boeing otherlocations5Incumbent contractors177985.6%Local hires2279%10.9%2078100%Itwas deposed by a Boeing official that the 85 6 percentresulted after calculating the number of its present employ-ees that would transfer to the ISS operation, the numberthat would be recalled from layoff from Boeing employ-ment in the area, and the number of known talents in thearea available for employment. In the proposal itself thereisno clear breakdown of the number of IAM-representedTWA incumbents Boeing proposed to hire,15 Boeing's pro-Training"having little effect on the representedemployees That the ISSoperations were basically the same forboth of thesecontractors was de-posed by officialsof TWA,Boeing,and NASA14These costs were substantiallybelow the labor costs submitted by TWAbased on the wage rates and benefits in its existing agreementwith the IAMfor theISS unit549posal included an "alternate staffing" plan in which it wasstated: "While the staffing plan is based on retaining ap-proximately 86 percent of the incumbent personnel, FSESdata indicated that the local labor market is sufficient inboth skills and number to provide the staffing require-ments of this contract." 16 Elsewhere in its proposal, thestatementwas made that "After incumbent employeeshave been reviewed and those selected given an opportuni-ty for employment with Boeing, qualified local hires will behired to fill the remaining vacancies." In response toNASA's queries regarding union contracts, Boeing statedin its bid, as follows:Boeing does not believe that the collective bargainingagreement between District 142 of the IAM, andTWA, covering the operations and maintenance em-ployees of TWA can be legally applied to The BoeingCompany. However, Boeing has in effect a collectivebargaining agreement with Local Lodge 2061 of Dis-trictLodge 166 of the IAM&AW which covers ourproduction and maintenance employees in BrevardCounty, Florida. . . . Since the Local and Districtlodges involved are all part of the same InternationalUnion, Boeing sees no reason for them to generateany labor dispute accruing from these issues.Boeing's other, alternative, proposal was eliminated ear-ly in the bidding procedures. The wage rates or other con-tent of this bid are not revealed The record and the deci-sion herein are confined to Boeing's main and successfulproposalOn November 23, 1970, NASA announced that it hadselected Boeing "for negotiations leading to an award of acontract to provide installation and technical support serv-ices" at KSC.17 The contract, estimated at $20 million forthe first year, would extend from April 1, 1971, throughMarch 31, 1972, with provision for four 1-year extensions.On April 1, 1971, Boeing undertook performance of theISS contract, without the phase-in period contemplated inNASA's RFP and Boeing's proposal, and proceeded to ap-ply the terms of its "hardware" contract with the IAM,notwithstanding the latter's oppositionRelating to the prospective and actual award of theNASA contract to Boeing, the events developed along sev-eralconcurrent courses formal and other protests ofNASA's action, meetings and communications within theIAM; meetings and communications between Boeing and15In a deposition taken on November 17, 1971, an industrial relationsofficial of Boeing indicated that the Company expected to hire "the majori-ty."meaning "all we could get," of the TWA incumbents to staff a force ofabout 1,000 production and maintenance employees The approximate dateor time period of such expectation was not shown in the course of the hiringprocess,infra16 In July 1970, Boeing consulted the Florida State Employment Service,and it was advised, in August, that there would be no difficulty in obtainingqualified personnel in the desired classifications from available manpowerin the county On July 26 and August 1, as a means of surveying the localmarket, Boeing advertised in a newspaper of general circulation seekingapplicants for employment on the ISS work and received numerous affirma-tive responses17On November 25, 1970, the Orlando Sentinel reported that "Boeingofficials said that the firm would hire about ninety percent of the TWAemployees and subcontractor employees" 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe IAM apprising each other of their opposing positions;and the recruitment of ISS personnel by Boeing.E. The Protests and ChallengesOn November 23, formal protests with the U.S. Comp-trollerGeneral were immediately lodged by TWA 18 andPan Am (Airlines). The IAM supported this challenge. OnMarch 1, 1971, when TWA's protest was rejected, the IAMitself formally filed with the Comptroller General a chal-lengeto the Boeing award disputing the claimed applicabil-ity of the Boeing-IAM agreement to the ISS operation.(This was ultimately denied in June 1971.) TWA sought aninjunction against NASA in the Federal District Court (D.C.D.C.), which was denied on March 10. Then, on March11,NASA announced that Boeing was given the finalaward of the ISS contract. Various other suits were filed inthe Federal courts seeking to set aside Boeing's selection,and for other relief. 19In January 1971, at roadway entrances to KSC, placardsin the name of Local 773 were exhibited stating protests,e.g.,"IsNASA Involved in Wage Busting?" Boeing wasnot named. On February 27, 1971, U.S. Senator LawtonChiles held a public meeting in a theater at Merritt Island,Florida, attended by officials of IAM, Boeing, and NASA,and a large audience at which the controversy was airedconcerning the ISS contract at KSC. And generally, fol-lowing Boeing's selection in November 1970, various formsof protest against NASA's actions were communicated toU.S. Senators, Representatives, and Congressional com-mittees.Directly related to NASA's award of the ISS contract atKSC,20 the Service Contract Act was amended on October18On the basis, in part, that the purchasing power of the Government wasbeing used as an instrument to deprive employees of the wages and benefitsgained through collective bargaining with an incumbent contractor19E g In April 1971, the IAM filed a grievance with Boeing that, inviolation of the IAM-TWA agreement, Boeing failed to retain at least 602incumbent employees on and after the takeover on April I, that it treatedthe incumbents that it retained as new hires,and that it failed to observe theterms of the IAM-TWA agreement The IAM then requested arbitration InMay 1971 Boeing brought action in a Federal District Court seeking adeclaratory judgment that it "is not a successor to [TWA] and is not bound"by the TWAagreement,and the IAM counterclaimed seeking enforcementof its arbitration demand After April I Boeing placed in escrow and refusedto remit to the IAM the dues it deducted from the employees' wages pur-suant to their individual authorizationsAs part ofits counterclaim, theIAM requested turnover of the dues In October 1972, the court found that"Boeing is not a successor and is not bound by the collective-bargainingagreement between TWA and IAM" and denied enforcement of the arbitra-tion demand,basing its decision on Boeing's failure to employ a majority ofthe TWA incumbents The court also orderedBoeing toremit the dues tothe IAM Boeing v.IAM,351 F Supp 813 (D C Fla.) Appeals by the IAMand Boeing are pending before theFifth Circuit Court of Appeals In 1971the IAM filed suit against the Secretaryof Labor, NASA,and Boeing con-testing the award to Boeing on the ground that it was made without compli-ance with the Service Contract Act of 1965, it sought vacation of the awardto Boeing,resolicitationof the NASAcontract,and indemnification of theemployees for the loss they sustained in receiving less than the minimumwages and fringe benefits prevailing in the locality in November 1973, thesuit was dismissedIAM v Hodgson, et at,21WH Cases 344 (D C D C )20 S Rep No 92, andHearingsbefore Subcommittee on Labor SenateLabor Committee, on S 3827, H R 15376, 92d Cong, 2d Sess (1972),Hearings before Special Subcommitteeon Labor, House Labor Committee,on H R 6244, 6245, and Report of Special Subcommittee on Labor, HouseLabor Committee, "The Plight of Service Workers Under Government Con-9, 1972,by the addition of a new section 4(c), in substanceprovidingthata succeeding contractor subject to that stat-ute shall pay its service employees no less than the wagesand fringe benefits specified in the collective-bargainingagreement with the predecessor employer.21F. Staffing the ISSFollowing itsselectionby NASA on November 23, 1970,Boeingproceeded with arrangements for staffing the ISSoperation on the contingency that it would later be award-ed a firm contract. In contemplation of the phase-in provi-sions of the RFP,Boeing'sproposal specified certain re-cruitment procedures to be implemented in consultationwith NASA and with the concurrence of the existing con-tractor, TWA. These included the establishment of an on-site employment office; review of personnel folders fur-nished by TWA and preparation of a list of incumbentsrecommended for hire; and use of selected TWA supervi-sors reporting to nearby offices in work areas to interviewincumbent candidates. An employment schedule, preparedin November 1970, projected that 1,500 offers in all catego-rieswould be extended by February 1, and 2,500 offers byMarch 1. And it was expected that staffing would be com-pleted by March 3, although all employees would not be onBoeing'spayroll untilMarch 31. However, the proposedprocedures were sharply altered On November 30, 1970,an initialmeeting took place between high officials ofTWA and Boeing. TWA objected to onsite recruitment byBoeingbecause it would interfere with TWA's operationsin the remaining period of its contract with NASA. In-stead, Boeing accepted TWA's proposal that TWA under-take to distribute the employment applications, collect thecompleted forms, and return them to Boeing. TWA refusedtomake available the incumbent personnel folders. There-after discussions continued between officials of TWA andBoeing.On December 1, in general meetings and by letter, TWAinformed its employees of procedures concerning their em-ployment after the Boeing takeover. A "Declaration of In-terest" form was distributed which the employees wereasked to complete and return to their supervisor. On thisform, the employee was requested to indicate certainchoices: (1) employment by the successor contractor, if of-fered, (2) consideration for a TWA position at a specificlocation, (3) consideration for a job at any TWA location,(4) exercising union-security rights under the TWA-IAMcontract to displace another TWA employee, and (5) seek-tracts," 92d Cong, 1st Sess (1971)21 "No contractor or subcontractor under a contract, which succeeds acontract subject to this Act and under which substantiallythe sameservicesare furnished, shall pay any service employee under such contractless thanthe wages and fringe benefitsprovided for in a collective-bargainingagreementto which such service employees would have been entitled ifthey were employed under the predecessor contractProvided,Thatsuch obligations shall not apply if the Secretary finds after a hearingthat such wages and fringe benefits are substantiallyat variancewith thosewhich prevail for services of a character similar in the locality " Public Law92-473 Of course, the Service Contract Act and the National Labor Rela-tions Act are separate statutes with entirelydifferentpurposes The conten-tion of the iAM that,as to the issuesherein, the N L R A "must be inter-preted compatibly with the public policy enunciated by Congress" in theforegoing amendment of the Service Contract Act has no validity THE BOEINGCOMPANYIng employment elsewhere. Only those employees who in-dicated such an interest received from TWA forms of em-ployment application with Boeing. However, it also ap-pears that some of the incumbents were able to obtain ap-plications from other sources and by direct request fromTWA; and some personally made application at Boeing'soffsite employment office. TWA also conveyed the infor-mation to the employees that Boeing had indicated a desireto employ a large percentage of the incumbents.As of December 18, TWA advised Boeing that about 500incumbents had indicated on their declaration of interestforms that they desired to work for Boeing. TWA specifi-cally advised the employees of its formal protest with theComptroller General against NASA's selection of Boeingand that, failing in its protest, it would do everything that itcould to assist employees in finding other employment. OnJanuary 8 it stated in a bulletin to employees that it wasstrongly convinced of the validity of its claims and it in-tended to pursue the protest to an ultimate conclusion. OnJanuary 7, 8, and 9 newspaper ads were placed by Boeingseeking applicants for the ISS work. Boeing's reason wasthat, until then, it had received an insufficient number ofapplications from incumbents to satisfy its schedule forstaffing. It also hoped that, when the incumbents saw thead, they would get their applications in expeditiously. Inresponse to the ads, Boeing received numerous applica-tions from nonincumbent sources in all position categories.As of January 11 Boeing had received applications from263 TWA hourly employees. These were more than half ofthe IAM-represented employees who had earlier indicatedto TWA an interest in such employment, and they com-prised 26 percent of Boeing's ultimate requirement of hour-ly employees. In other categories-general office, profes-sional-technical, and management-most of the TWA in-cumbents had already applied by this date. On January 11,Boeing's daily status report shows that 59 TWA hourlyemployees had been interviewed, of whom 20 received of-fers, and that 112 former Boeing employees had been inter-viewed for hourly jobs, of whom 11 received offers. In mid-January, NASA requested that Boeing halt further offersof employment until the completion of an Apollo spacelaunch scheduled for January 31. During the interim peri-od, Boeing continued all aspects of its recruitment proce-dures, except the placing of prepared offers in the mail-which in fact were mailed after the launch on January 31.In this process, "quite a few" offer letters already preparedfor nonincumbents were withdrawn and sent instead to in-cumbents. As of February 2, a cumulative total of 851 of-fers had been extended for hourly jobs, of which 227 wentto TWA employees, 78 to former Boeing employees, 39 tocurrent Boeing employees, and 507 to "other" applicants.22As of February 19, a critical date in the complaint,23Boeing's status report shows the following figures in therecruitment of hourly employees-ApplicationsReceivedInterviewsOffersExtendedAccepts Re actsFormerBoeing16817112811612Boeing0046250TWA4353542732054WACs35915200Other177161454746467551Slot-ups510810264*Wackenhut Corp..apparently reflecting the employment of guards,outsidethe IM bargaining unit.As of March 20, applications had been received from626 TWA employees, of whom 467 had been interviewed,with 403 offers extended. The earlier targeted dates forcompletion of the hiring process for hourly employees andthe originally planned phase-in period prior to April 1 hadbeen abandoned 24 As of Boeing's takeover on April 1, thefinal data as to hourly employees indicate:25ApplicationsReceivedInterviewsOffersExtendedAcceptsRejectsSixg-vosFormerBoeing24217514312419124Boeing004641541TWA94447245440348402WAC40113183099309Other2,279629586467119467G. TheDuncan QuestionRespondent contends that it relied on a verbal agree-ment from the IAM in preparing its bid to NASA predicat-ed on the Boeing-IAM hardware contract and the lower22 The offers were made contingent upon final award by NASA, with theworkscheduled to start on April I In offers made to laid-off employeeselsewherein theBoeing system, they were advised that failure to accept theoffer wouldresult in changefrom layoff statusto termination23 I.e., the allegationthat on February 19 an unconditional request forreinstatementwas made upon termination of a "strike" which commencedabout December 524 After January 31, Boeing had an "accepttargetline" of about 12 day%,estimated as the average time lag from the offer to an acceptance25Reference has been made to the daily status reports (Comp Exh 2-I toExh 14-B of Joint Exh I) which include numbers of applications receivedAnother exhibit (Exh 13 to Joint Exh I) reflects comparable but not mate-riallydifferent figures, e g., that 380 TWA employees were hired as ofApril I 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage rates and benefits contained therein. In the entirerecord it is evident that, in seeking to obtain the awardfrom NASA, and in its dealings with the IAM thereafter,Boeing maintained a fixed positionthatits hardware con-tract with the IAM was applicable to the ISS project. Con-cededly, it had advice of counsel from the outset. In pre-paring its bid, it did not attempt to communicate directlywith the International, nor seek to obtain from the IAManything in writing on this subject, because it felt that theBoeing-IAM contract was "very plain" on its face. Theverbal assurances which it sought from the IAM weredeemed to be "insurance." Thus it appears that, in July1970,and thereafter,Respondent's industrial relationsmanager, John Sutherland, had discussions with RobertDuncan, business representative of District Lodge 166.26Sutherland told Duncan that, in submitting its ISS propos-al to NASA, Boeing was planning to use the rates in theexisting IAM (hardware) contract. Duncan was asked toget an opinion from IAM Vice President George Watkinsand from IAM General Counsel Plato Papps. On severaloccasions,Duncan communicated with these and othersources in the International. I credit Duncan's firm denialthat he advised Sutherland of any agreement to apply theBoeing-IAM contract, on the part of Duncan personally,or from the offices of Watkins or Papps. Duncan related toSutherland the substance of his talks with the Internationalsources,27 that no decision had been made on how the IAMwould go, particularly in view of the numerous bidders onthe ISS contract, but that the IAM "did feel that whoevergot the contract was going to have to pay the wages, atleast, that TWA was paying." There was no mention ofsuch purported verbal agreement with the IAM in Boeing'sISS proposal to NASA, or in its later exchanges directlywith the IAM top officials on thequestionof which of theexisting contracts, TWA or Boeing, was applicable. In sum,I reject this contention of Respondent as completely spe-cious 28 However, what is significant from all this evidenceis the early and clear indication to the IAM that Respon-dent was proceeding, in its bid for the ISS work and inimplementing the NASA award, on the basis of the Boeinghardware contract, with the provisions for substantiallylower wages and benefits.2926Duncan's term of office expired on December 31, 1970, following aunion election27 In his deposition taken on November 18, 1971, Duncan clearly statedthat,among others,he spoke with Watkins28 In addition,Respondent appears to rely on a December 30, 1970,letterfrom Duncan,wherein he agreed to apply to ISS employees certain classifi-cations under the Boeing-IAM contract This letter can scarcely be found toconstitute an agreement by the IAM that the Boeing contract would applyifBoeing obtained(as it later did)the final ISS award from NASA29 At the instant hearing,Duncan testified there was a continuing desireby Boeing to determine the IAM's position, and that he thinks he talked toWatkins personally In his deposition on January 21, 1972,Watkins did notrecall a discussion on this subject with Duncan("it could well have been"),but he "could not say" he was aware prior to December 1970 that Boeingwas going to bid the wage rates of the Boeing-IAM contract In any event,I find it inconceivable on this evidence that the IAM leadership was not puton notice as a result of Sutherland's earlyoverturesH. InternalIAM ActivityAbout December 3,30 andagainin January 1971, therewere tripstoWashington by a delegationof officials fromLocal 773 (whose membershipconsistedof TWA incum-bents) to discuss with the IAM International, NASA, andvarious sources in Congress NASA's selection of Boeing tonegotiate the ISS contract. The delegations were led by thelocal president, Darryl D'Andrea. He testified that in thebeginningthere was a lack of policy coordination betweenLocal 773 and the International, apprehension of possiblecollusion between the IAMand Boeing,and general confu-sion.IAM Vice President Winpisinger deposed as to the dis-cussionswith the D'Andrea delegations. He assured themthat the IAM would do everything legallyin itspower todefend their jobs and the negotiated wages and conditionsregardlessof who their employer would be.He assigned acoordinator, Frank Waldner, to guide Local 773 in resolv-ing itsproblems and to see that the policies of theInterna-tional werecarried out.Waldner would have the assistanceof James Fowler or William Dinkelmeyer from DistrictLodge 142 present at KSC. Particularly in view of ques-tions raised by Local 773, Winpisinger, with the concur-renceof other high officials, had formulated the policyconcerning the Boeing employment applications: Themembers were to be told to fill out the applications andgive them to Fowler, who would thentransmitthem with acover letter reserving the rights of the applicants under theTWA-IAM contract. Instructions from the Internationalwere firmly and repeatedly conveyed to Local 773 officersto carry out this policy 31 According to Fowler, there wassomeresistance, not so much from the membership butfrom three men on the grievancecommitteewho did notwish any applications to be turned in. Fowler deposed thatatKSC he told the officers of the Local "they were not tostop people from turning in applications." On December22, Fowler sent John Keil, TWA's manager ofindustrialrelations, the following letter:Enclosed herewith are printed forms regarding em-ployee data as requested by the Boeing Company.Please be advised this information is being providedunder protest and is in no way to be construed as anacceptance of any lesser rate of pay, hours of employ-ment,working conditions, or other employeebenefitsas are now, or will be in effect under the terms of thepresent collective bargainingagreementbetween theInternationalAssociation of Machinists and TransWorld Airlines.cc:V.P.Winpisinger30 Deposition of IAM Vice Presidents Winpisinger and West31 John Peterpaul an international officer, deposed that Waldner kepthim informed of the developments at KSC respecting the activities of Local773. particularly in the matter of filing Boeing applications He indicatedthat the Local had 6 or 10 officers with different opinions as to courses ofaction in protectingthe TWA jobsand wages He stated that the Localofficers were given instructions from the international which they were un-questionably obligated to fulfill THE BOEING COMPANYThereafter,from time to time in Decemberand January,completed forms were hand carriedby Fowler to TWA fordeliverytoBoeing.It is noted that,as of January 11,Boeing had receivedfrom TWA hourlyemployees some263 applications for employment.32However,also on De-cember 22,D'Andrea of Local 773mailed a letter to themembership,in part as follows:Dearsistersand brothers:Iam writing with regard to the applications for em-ployment.It appears that a great deal of confusion hasarisen as to what the union wants done.We have been advised by the International Headquar-ters that we should not turn these applications in. It istheir feeling that the Company is attempting to dividethe ranks and thereby undermine our position that ourwages, hours and working conditions will remain ineffect.For those people who feel they must fill out an appli-cation,we have requested that they leave the wagespart blank and turn them in to their local union stew-ards or committeeman We, in turn,will forward theseapplications with a cover letter stating that these ap-plications are only for information purposes and thewages and working conditions will be as set forth inthe present IAM/TWA Contract.. .D'Andrea conceded that he was in error as to the secondparagraph,above,and this was made clear to him andother Local officers by the spokesmen for the Internation-al.In evidence are certain documents of variousLocal 773union meetings,notices to members,and communications,which reflect in part the following.On December 28,minutesof Local773 executive boardmeeting:We discussed what position to take on the Boeing ap-plications at this time.We agreed to stand by BrotherD'Andrea's letter.We would prefer the membershipnot to fill them out but if you do so, we will turn themin to the Company.On December 30,a letter from Local773 toVice Presi-dentWinpisinger:This letter will confirm a request made to Asst. AirlineCoordinator Frank Walden on December 30, 1970,that a Grand Lodge Representative preferably BrotherGeorge Brown,be assigned to the Kennedy SpaceCenter to assist and advise the Local Officers and32Undoubtedly,many of these applications were turned in by the em-ployees to TWA or filed directly with Boeing Fowler indicated the totalnumber he sent over to TWA was less than 50553Grievance Committee in the problems of the TWAcontractwith NASA,that is presently in dispute.Thisrequest is made in order to protect the interests ofour members,by assuring them that the decisionsmadehere bythe local officers are consistent with thethinking of our International Headquarters.Early in January,a Local 773notice to members:BOEING applications are to be returned to the LocalLodge Grievance Committee through your steward orto your officers.DO NOT,WE REPEAT,DO NOTfill in the wage-rate Instead use the wordsI.A.M. or T.W.A.ALL APPLICATIONS THAT ARE FILLED OUTMUSTBE RETURNED TO THE GRIEVANCECOMMITTEE OR TO YOUR OFFICERS.In mid-January,a "Special Fact Notice" from Local 773:FACT # 1:As of this date,nocompany has beenawarded the contract now held byT W.A.FACT # 2:We have been advised by NASA thatnoawardwould be made prior to final decision on pro-tests lodgedbyT.WA.and PANAMERICANFACT # 3Our International President,Floyd E.Smith,has notified theWhite House, TheSecretary ofLabor,NASA, The Comptroller Generalandother ap-propriate Government Agenciesthat the IAM's positionis thatthe KSC-TWAunion members should be af-forded continuation of employment with wages, bene-fitsand working conditions as provided under theterms of the present IAM-TWA Agreement.FACT #7.SomeTWA employeeshave been advisedbyletter of ultimatumfrom prospective employer thatreply on desire for employment must be returned by Xdate-or else! In response to this latest threat to yourjob security,and with the assistance of ... District142 representatives on Friday, we were in constantcontact with top government officials in Washingtonand we have now been advised that the Boeing Com-pany rescinds the deadline expressed in their letterand will again contact these TWA employees, some-time in thefuture,who may have submitted applica-tions'Attached to this "Special Fact Notice" is a telegram onJanuary 15 sent to Boeingby J J.Schwind,president-gen-eral chairman of District 142, in part:... in accordance with applicable law, the entirework force must be offered employment opportunitiessubsequent to the final awarding of the bid to anysuccessor company. Therefore,the applications for 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment that Boeing is soliciting from our unionmembers are unnecessary,and we will take all appro-priate steps to support this positionfor thecompleteprotection of our membership.On January26,a "Fact SheetFACT # 1.At thetime of this writing,the Contracthas still not been awarded.FACT # 2.The protest of T.W.A. and PAN AM isstillbeforethe ComptrollerGeneral's office.FACT # 3.The positionin regards to the applicationsremains the same.On February 12,"`FactSheet"from Local 773:FACT # 1.Untila decision fromthe ComptrollerGeneral's office is made,Boeing does not have a con-tract.FACT # 2.Status quo on applicationsOn February17,minutesof Local773 membership meet-ing at 8 a.m., in the presence of District142 General Chair-man Schwind:Good and Welfare: President D'Andrea spoke on thecontract. A question was asked about the employeeswho had not turned their applications in to Boeing.President D'Andrea stated that we held out on turningin the applications as we felt this was the best interestof the members. He also stated that there was no guar-antee that these employees who held out would beguaranteed a position with Boeing.February 17,minutes of Local 773 membershipmeetingat 5 p.m.:We have contactedMr. C. R.McGehee,DivisionManager with Boeing,stating wages, hours and work-ing conditions remain the same.It is the District's po-sition that we preserve this, regardless of who the con-tractor is.Brother Schwind again stated that membersshould submit an application to Boeing and get yourjob. On the other hand,it can hurt you and your fam-ily.The foregoing relates particularly to the alleged"strike"from December5 to February 19. Afterthe Boeing-IAMmeeting on February19,infra,there is no contention ofconcerted withholding of Boeing applications.1.1AM Meetingsand Communications with Boeing andNASA-to April 1On November 13, 1970, IAM President Floyd E. Smithsenta wire to NASA, stating in substance:now has pending a determination with respect to thecontinuation of Trans World Airlines Inc., as a sub-contractor for certain so-called Trans World AirlinesInc., as a subcontractor for certain so-called house-keeping functions at the Kennedy Space Center... .The employees of TWA in this case are represented bythe [IAM].... The employment in question is gov-erned by the provisions of the Railway Labor Act asamended and the [IAM] is the duly authorized andcertified employee representative. As such, we have acollective-bargaining agreement . . . which ordainsthat the work in question will be performed by appro-priately classified employees under the coverage ofthat agreement. The "scope rule" contained thereineffectively and lawfully asserts that the IAM members... in effect "own" the work currently contracted forTWA. That same agreement embodies a "successorand assigns" clause which preserves all rights accruingthereunder whether or not any change in the employ-ees occurs. . . .We regard the rights enumeratedherein as inalienable and this wire may be construedas notice by the IAM that we will do all in our powerto preserve them intact including recourse to the ap-propriate Federal Courts should that become neces-sary.IAM General Vice President William P. Winpisinger de-posed on August 23, 1971, that "Beginning with this tele-gram and in every subsequent letter or document from ourunion, we were insisting upon, A, title to the work, and B,wage rates and working conditions commensurate withthose enjoyed by the employees manning the jobs, ourTWA agreement, in effect."On December 1, at a NASA-requested meeting with theIAM, NASA indicated that it was going to try to releasethe ISS contract to Boeing.33On December 4, at Boeing's request, there was a meetingwith the IAM of top officials. Principal spokesmen wereVice Presidents Winpisinger and West for the IAM, andCharles R McGehee, general manager of field operations,for Boeing. Boeing stressed that its tentatively acceptedproposal to NASA was based on the current hardware con-tract at KSC, and that this contract bound the IAM as towage rates and terms in covering the ISS work. Boeingpresented the IAM with a worksheet showing the specificwage rates in various craft and other classifications con-tained in the TWA and the Boeing contracts, as well as afringe benefit comparison of these contracts. In 11 of 18categories, a decrease in excess of 10 percent from theTWA rates is reflected; for example in five instances, thedecrease is 20 percent. The IAM asked if there was anyarea in which Boeing could move Boeing indicated that"there might be if they were allowed by NASA." An inter-nal union meeting was scheduled for the next day, Decem-ber 5, to consider the position the IAM would take, andBoeing was asked to stand by.Subsequently, at a luncheon meeting, NASA told theIAM in point blank "that if Boeing even attempted to33 This was of course already a matter of presumptive knowledge in lightInformation reaching my office indicates that NASAof the selection of Boeing on November 23 THE BOEING COMPANYchange wage rates upward that they would reopen the bid-ding on the contract." NASA emphasized that it had aright to get the lowest possible prices for the contract andeffect a cost savings to the Government. Winpisinger andWest deposed that, other than the conversation concerningNASA on December 4, they were not aware that the 1AMmade any subsequent demand for negotiation concerningthe wage differential in the contract positions of the par-ties.On December 5, the IAM officials met among them-selves.Winpisinger gave the version: "After a very carefulassessment of Boeing's responses and their flatfooted pos-ture that they had to implement their wage rates, we thenhad our own discussion and we had to equally flatfootedlysay that there is no way that we as a union can go out andadvocate a reduction of wage rates to anybody." Boeing'suse of employment applications, of which the IAM wasthen aware, was not considered, nor the possibility of call-ing a strike or the use of any other economic pressureagainst Boeing or TWA. They did "certainly" discuss "howto try and put NASA on the spot for being a wage-cuttingagency." Following this meeting, West telephoned McGe-hee and stated that under no circumstances would theIAM buy the wage scale of the Boeing contract, and thatthe union position was to pick up under the same condi-tionsprovided in the TWA contract.On December 16, IAM President Smith sent a wire toNASA, with a copy to Boeing, in part as follows: Concern-ing the negotiations between Boeing and NASA on the ISScontract, "it is the position of LAM as representative ofTWA employees . . . that any successor employer mustassume wages, hours, and working conditions as currentlyembodied in Collective Bargaining Agreement betweenIAM and TWA. No other labor agreement has applicabili-ty . . . Boeing has been advised of this position... .On December 23, Pete Pitard, an industrial relations em-ployee of Boeing, addressed a memorandum to ISS ProjectManager Morehead and Labor Relations Manager Suther-land, stating:Some more infoon Local 773 at TWA:To date, they have 50 Boeing applications submittedby their membership. They plan to give them to uswith a list of demands.(1) that we accept the group as a unit, without inter-views or qualification checks(2) that we accept773 as abargaining unit(3) that we pay 773's scale wages.34J. IAM-Boeing Meeting onFebruary19; SubsequentStaffingOn February 19, at the IAM's request,a high level meet-3° The source of this information was not shown Pitard did not testifyand no corroboration was offered Relied on by the General Counsel, thisitem can only be regarded as pure speculation and hearsay555ing took place with Boeing at Cocoa Beach, Florida. Wald-ner for the IAM and McGehee for Boeing were the mainspokesmen. D'Andrea for Local 773 also attended. IAM'spurpose was stated that it was not concerned with who gotthe ISS contract, but it was preparedto assistin whateveragreement was necessary to effect an orderly transfer ofthe incumbents. Boeing emphasized that it will hold theIAM to the existing Boeing-IAM contract. At the onset, itmade every effort to favor the TWA incumbents, but atthis late date it could not extend any preference. Waldnerstated generally that the TWA employees he representeddid seek employment with Boeing, and offered a member-ship roster of names. McGehee said this was not goodenough; Boeing had to have individual applications. IAM'sresponse was that if it takes some individual piece of paper,although the matter of the award was "still very much upin the air," it will cooperate fully. Waldner deposed that itcame as a complete "shock" to the IAM officials whenthey heard for the first time at this meeting that the filingof an application would not mean a job for the incum-bents, and that they had to pass security, medical clear-ance, and the standard Boeing hiring process. McGeheeindicated that "maybe it was too late anyway." Schwind ofthe IAMsuggestedthe possibility of a 30-day postpone-mentof the takeover on April 1 to allow for a smoothtransfer of employees. McGehee did not see any benefit toitbut said he would "let him know something." The IAMwanted to send application forms to all TWA incumbents(numbering about 1,100), notwithstanding previous distri-bution of these forms and those already filed with Boeing.Such an understanding was reached at the meeting.On February 25, Boeing sent a telegram to the IAMconcerning Schwind's request for an extension of the April1changeover date:Consistent with your request, we have examined thedesirability of requesting an extension of the April Isttake off date for the [ISS] Contract.We cannot at this time see any benefit to the interest-ed parties.We remain ready to meet with you to dis-cuss the orderly transition of responsibility from TWAto the Boeing Company.Also on February 25, Schwind sent a letter to McGehee,in pertinent part: Confirming a telephone conversation onFebruary 24, to assure Boeing that "all employees are in-terested in maintaining employment with Boeing,"...we assureyou that all IAM-TWA memberswould be contacted and provided with an individualBoeing employment application form with proper in-structions.The Union, however, advise[s] you that our position re-mainsunchanged regarding lowering the wages, benefits,etc, which the IAM-TWA employees are presently en-joying.[Emphasis supplied]Boeingfurnished on March 1, 1971, the IAM with 650-750 application forms, all that it had available at KSC, and 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDarranged to fly in from other locations additional applica-tions; some were also obtained by IAM from TWA. TheIAM waited until it had a "sufficient number" to send toevery TWA employee, so that "nobody could claim thatthey got preferential treatment." In early March, the IAMmailed out the forms to the employees with a covering let-ter dated February 26. The letter stated in part:A meeting was conducted with the Boeing Company,a prospective bidder, on February 19. . . . The unionvery emphatically and clearly informed the BoeingCompany that the IAM International President's posi-tion remains unchanged with respect to our willing-nessto pursue into the courts, if necessary, our claimfor full and proper application of the existing IAM/TWA Contract.. . .Accordingly, I have received instructions as followsfrom District Lodge 142 President . . . Schwind,which are fully endorsed by your Local Lodge Execu-tive Board. You will find enclosed a Boeing applica-tion form for employment. You must fill it out com-pletely, except for that portion concerning wages.Please leave that portion blank, and return the form tothe local lodge office in the enclosed envelope by re-turn mail, or by other means, promptly... .On March 9, the IAM transmitted 504 completed appli-cations to Boeing with a covering letter, in part as follows:Enclosed herein please find completed applications ofTWA/IAM employees that are interested in maintain-ing employment in the event that the Boeing Corpora-tion is awarded [the ISS contract], as was discussed atour February 19th conference.. . .However, be advised that by the Union's supplyingthe above said applications does not suggest nor implythat our position has changed with regard to the low-ering of wages, benefits, etc., which TWA/IAM em-ployees now enjoy.In letters from March I I through 16 to Boeing, completedapplications from 80 employees were submitted, and fromMarch 18 through 29, 6 additional applications. Thus, fromthe IAM's testimony, a total of 590 completed applicationsweresent toBoeingthrough the IAM after the February 19meeting. However,Boeing'sdaily status reports show that,after February 19, it received from TWA hourly employees778 completed applications, of which 269 were duplicatesof previousfilings.In these reportsit isrecorded, for exam-ple, that 20 such applications were received on February23, and that the last group of applications was received onMarch 22.35 During thesameperiod from February 19 toApril 1, there were additional applications filed for hourlyjobs by 74 former Boeing employees, to whom 15 wereextended offers, and 508 applications from "other"sources, to whom 33 were extended offers. About March35 The variations from the IAM evidence, though not at all significant, isnot explained20, Boeing rescinded the acceptances of 17 nonincumbentsand 3 incumbents "because of a reduction in require-ments."NASA had removed a portion of the ISS contractinvolving the "Bendix" operation. Boeing explained that itwas unable to find other jobs for this group of 20offerees,among those who were affected by NASA's curtailment.Boeing's stated position was that, apart from this NASAchange, it was committed to hire all applicants who hadaccepted offers and were "signed up." Further, it is notedthat the great bulk (507) of the offers to "other" applicantswas made about January 31, from 1,522 applications re-ceived in this category. By April 1, of 2,279 applicationsfiled in thesamecategory, 586 offers were extended, and467 were hired.Two observations should be made: (1) The IAM had650-750 application forms immediately available on Feb-ruary 19 which it could have, without delay, sent to TWAhourly employees. Having been apprised and being awarethat it might already have been "too late," it assumed a riskof jeopardizing job opportunities for some of the interestedemployees by waitinguntilearlyMarch in order to sendout the forms to all 1,100 employees at once. (2) The IAMand the applicants themselves also took such a risk by de-laying submission of the completed forms until March 9and thereafter, while being aware that the takeover datewas definitely set for April 1. Furthermore, the employeesand Boeing were specifically told in relation to these laterapplications that the IAM maintained its strong position inrejection of any lowering of wages and benefits from theTWA/IAM contract. In light of these and other factors, itcannot be accepted on its face that all of these late-filingapplicants were seriously interested in taking employmentwith Boeing, while reserving their legal rights, at the lowerrates which they knew Boeing was generally offering.36The ultimate fact established is that on April 1 Boeinghad 970 employees on its installation support services pay-roll, divided among 380 TWA incumbents, 138 Boeing em-ployees (transferred, recalled from layoff, former), 450 out-siders, and 2 employees unidentified as to source.K. MaintenanceUtilityManThis classification was not specified in Boeing's bid toNASA.37 As of April 1, 202 such employees had been hiredby Boeing, of 281 indicated as "required" by Boeing Gen-erally they were assigned as assistants or helpers to thejourneymen in particular crafts, and designated by Boeingto perform lower skill functions than those of the journey-men; they received substantially less than journeymen payTWA, as the ISS predecessor, had only two levels of hourly76 It is noted, for example, that TWA had about 1,100 hourly employees,that about 140 of these were retained or transferred within the TWA system,and that 944 filed applications with Boeing as of April I These figures leaveno room for employees who chose not to file or who had already made otherdispositions, e g , seeking employment elsewhere than at TWA or BoeingIt is ajob description or classification which was included by referencein the Boeing-IAM nationwide contract In Duncan's letter to Boeing ofDecember 30,supra,he concurred that this classification might be installedatKSC, and that the "Helper" classification could be "reactivated" underthe Boeing-IAM contract Since Boeing had unilaterally undertaken to ap-ply this contract on April 1, it may reasonably be inferred that it did not actsolely in reliance on Duncan's letter in utilizing the maintenance utilityclassification for the ISS project THE BOEINGCOMPANYemployees-leadman and journeyman. It is apparent thatBoeing undertook to hire a greater percentage of TWAincumbents in higher skill categories, and to hire a greaterpercentage of "other" applicants in the maintenance utilityman and "Helper Learner" categories.38 It is clear that alllabor costs were to be paid by NASA, at least in the firstyear of the ISS contract, and it must be assumed thatNASA was aware and approved the extensive hiring ofemployees as maintenance utility men. Certain employeeshired by Boeing in this classification testified they per-formed the same journeymen work for Boeing as they pre-viously did for TWA. Mainly as a result of grievances filedby the IAM and U.S. Department of Labor proceduresinvoked to obtain prevailing wage determinations, 130such classifications were eventually changed by Boeingprincipally to reflect journeymen wage rates. As of June 27,1973, only four maintenance utility men were left onBoeing's ISS payroll. The inference to be drawn from thisevidence is that Boeing consciously used this classificationto reduce the cost in its contract proposal to NASA. It isnot alleged, nor can it be found, that violative discrimina-tion against theTWA incumbents was thereby involved.39L. Request for RecognitionOn March 12, following NASA's award of the ISS con-tract toBoeing, IAM President Smith wrote to Boeing, re-questing(1) that Boeing recognize IAM in a unit of the ISSemployees, (2) thatBoeing refrainfrom unilateral changesin wagesand conditions of employment in such unit, and(3) that Boeing adopt and observe the terms of the IAM-TWA contract. "If Boeing believes that particular terms ofthat agreement are inappropriate in their application to[the ISS unit], the IAMAW requests that Boeing identifythose particular terms. . . . The IAMAW will negotiatewith Boeing concerning those identified terms to the endthat mutualagreementupon the deletion, modification, orcontinuance of those terms shall be sought."On March 19,Boeingreplied in substance that (1) itrecognized the IAM as representative of the ISS employ-ees, but as anaccretionto the unit covered by the Boeing-IAM contract and not as a separate unit, (2) it would applythe Boeing-IAM contract to the ISS work at KSC, and (3)itwould make no unilateral changes in the employmenttermsfixed by the Boeing-IAM contract In addition,Boeing stated that employment had not been offered TWAemployees who "failed to timely complete and file employ-ment applications"; that on the basis of its current recruit-ment,at least625 of about 1,000 ISS employees will benonincumbent, i.e., that IAM will lack majority representa-tion of the ISS employees; and that Boeing does not regarditself as a "successor" to the bargaining relationship or to38 In the initialphase of recruitment,Boeing madeefforts to interviewincumbentsbefore other applicants It offered lead jobs carrying maximumpay to TWA applicants on the basis that those who applied early would getthe higher paid positions By such means, it hoped to accelerate the filing ofapplications by other TWA employees9General Counsel's query whethera greaternumber of TWA employeeswould have been hired if initially Boeing had properly classified the workperformed by maintenance utility men is entirely speculative and withoutsufficient substance to affect the issues557the contract which existed between TWA and the IAM.M. Posttakeover RelationsOn April 1, Boeing assumed the performance of the ISSoperation at KSC, and applied to these employees all theterms of the existing Boeing-IAM (hardware) contract.Each of the ISS hourly employees reporting for work onand after April 1 received from Boeing a copy of theBoeing-IAM contract in the form prescribed by that agree-ment, viz:Employees in the bargaining unit to which you havebeen hired or transferred have chosen [the IAM] to betheir bargaining agent in accordance with this law andthat union now represents all employees in that groupon matters dealing with your wages, hours, and work-ing conditions. [The IAM] is the Union that negotiat-ed with the Company the agreement that states theseconditions in detail. You are now being given a copyof that agreement. You are urged to study the agree-ment carefully and thoroughly as soon as you can doso. If you do not understand any part of it, a unionrepresentative or a Company representative will beglad to be of help in this regard.Thereafter, while the IAM maintained its legal position onthe applicability of the TWA-IAM contract and opposedthe Boeing-IAM contract, the union security and checkoffprovisions of the latter contract were implemented, dueswere deducted from the employee's wages (and held in es-crow by Boeing subject to the pending law suit,supra),numerous grievances were filed by the IAM and settledpursuant to the Boeing-IAM contract, and all other termsof the contract were applied.40The existing Boeing-IAM agreement was due to expireon October 1. Contract negotiations commenced betweenthe IAM and Boeing in Seattle about August 3, 1971. I donot regard these negotiations or the results as controlling inany manner on the issues raised herein with respect to theappropriate unit or the applicability of any union contractduring the times material. Nevertheless, the substance ofthis evidence is described to indicate the prevailing rela-tions between the parties.During the negotiations, Boeing repeatedly raised thequestion whether the IAM was bargaining for the ISS em-ployees. In each instance, the IAM's position was statedthat the matter was in litigation where it was going to stayuntil resolved, that it could not be settled at the bargainingtable, and that the negotiations should not be brought toan impasse on something they could not handle there. In aletter from Boeing to the IAM on October 22,interaka thestatement was made.40 By letter to Boeing on April 8, the lAM set forth its position "incidentto the day to day business of representing" the ISS employees affected bythe Boeing-IAM contract, including matters relating to dues deductions,stewards zones, and seniority standing and listing of employees The letterwas to officially notify Boeing that the actions are taken "without implyingany recognition of the applicability of the Boeing Agreement to employeesin the ISS operationand are without prejudice to any action taken orwhich may be takenrelative to the extent of applicability (if any) of theIAM Boeing Agreement to this unit 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are under the impression that [the ISS employ-ees] are now represented in these negotiations but if itis your position that they are not, we stand ready tonegotiate with any expanded union group that youconsider necessary to accomplish such representation.The IAM made no reply to this assertion. On November12, the parties entered into a nationwide agreement effec-tive from December 13, 1971, through October 1, 1974,with provision for yearly automatic renewal. The basicterms of the previous Boeing-IAM contract were contin-ued, including the identical descriptions of the units cov-ered. Certain changes were negotiated in wages and otherterms which specifically affected the ISS employees. On aquestion raised by Boeing, the IAM indicated that the ISSemployees would be permitted to vote on ratification of thecompleted contract, their ballots would be impounded,and, if these ballots affected the outcome, the matter wouldthen be taken up with the IAM headquarters for a determi-nation as to disposition. Subsequently, the nationwide con-tract was ratified without the necessity of counting the im-pounded ballots of the ISS employees.N. Conclusions1.The successorship questionThe Supreme Court's comprehensive decision on thesuccessor doctrine inBurns41was handed down on May15, 1972, long after the material events herein. In a reversalof the Board on one issue,42 the Court held that successoremployers are "not bound by the substantive provisions ofa collective bargaining contract negotiated by their prede-cessors but not agreed to or assumed by them." Other as-pects of the Court's opinion are discussed belowIt is thoroughly evident in the present record that, duringthe relevant period from the RFP through Boeing's take-over on April 1, 1971, the parties, in their meetings andcommunications with each other, assumed and maintainedfixed positions, leaving no area of substance for bargain-ing. Boeing insisted that the Boeing-IAM (hardware) con-tract with the wages and benefits therein, legally applied tothe ISS operation. Indeed, Boeing's proposal to NASA in-corporated such a position and committed Boeing to thelabor costs predicated on the Boeing-IAM contract. For itspart, the IAM was equally insistent upon the applicabilityof its contract with the incumbent, TWA, and it adamantlyrejected consideration of any reduction in the existing wag-es and benefits therein. To a substantial degree, such areduction was reflected in the Boeing contract with whichthe IAM was confronted. Thus, virtually from the outset,Boeing and the IAM were in stalemated contract positions,each depending on the correctness of its legal judgment atthe time. Undoubtedly the IAM then relied on the succes-sorship doctrine extant in the Board's decision inBurns-since overruled in part. There is no allegation in the com-plaint (issued in May 1973) and, of course, it cannot nowbe held in any circumstances, that Boeing was required toadopt the TWA-IAM contract to which it did not agree.41N L R Bv. BurnsInternationalDetective Agency,406 U S 272As pertinenthere,the Supreme Court inBurnsalso de-scribed certain bargaining obligations under theAct whereall the elements of successorship are present:Although a successor employer is ordinarily free toset initial terms on which it will hire the employees ofa predecessor,there will be instances in which it is per-fectly clear that the new employer plans to retain all ofthe employees in theunitand in which it will be appropri-ate to have him initially consult with the employees' bar-gaining representative before he fixes termsIn other sit-uations, however, it may not be clear until the succes-sor employer has hired his full complement ofemployees that he had a duty to bargain with a union,since it will not be evident until then that the bargain-ing representative represents a majority of the employ-ees in the unit as required by Section 9(a) of the Act.[Emphasis supplied.] 43In the complaint and the briefs, there are basic issuesraised(a) whether all the required elements are present toestablish Boeing as a successor employer in an ISS bargain-ing unit;(b) if so, whether it manifested a "plan to retain"within the meaning of theBurnscase,by including in itscontract proposal toNASAa plan to hire 85.6 percent ofthe incumbent ISS employees, or by other revelations ofintent; and(c) whether it violatedthe Act byfailing initial-ly to consult or bargain with the IAM before fixing theemployment terms for the ISS employees.Uponcareful consideration of the evidence and the caseprecedents,my conclusions are negative as to each of thesequestions.a. Accretion contention, appropriate unitIfRespondent was legally justified in its overall positionbased on the theory of accretion, the appropriate unitwould consist of all hourly employees employed by Boeingat KSC, combining the new ISS employees with those al-ready employed pursuant to Boeing's hardware contractswith NASA. The wage rates and employment conditionsfor the ISS employees would be fixed by the existingBoeing-IAM agreement, thereby negating the allegationsherein of unilateral action by Boeing. For several reasons, Ifind the accretion principle does not apply in the circum-stances of this case. Respondent places heavy reliance onthe literal description of the stipulated unit for which theIAM was certified in 1955 to represent the hardware (Bo-marc) employees then employed at KSC, i.e., "all mainte-nance and production employees in Brevard County." Thisis an insufficient basis to warrant an unlimited expansionof such a unit within the geographical area. It cannot beconstrued that the parties had any intention to cover sucha group as the ISS employees in the existing Boeing-IAMcontract; and it can scarcely be found here that the ISSemployees desired their interests to be merged with thoseof the "hardware" employees. Nor is it material that eachof the groups sought to be combined was historically repre-sented (albeit with the different employers) by the same41 182 NLRB 348 (1970),enfd in part 441 F 2d 914(C A 2, 1971)47 406 U S at 294-295 THE BOEINGCOMPANYInternational union, the IAM-more especially in face ofthe IAM's opposition to such accretion. However, the factthat employment conditions of each group was governedby different collective-bargaining agreementsmilitatesagainst the accretion. The evidence indicates that the workof the hardware group in missile launch support services isseparate and substantially different from the work of theISS group engaged essentially in housekeeping functions;and there is no showing of product or employee inter-change. Further, it should be realistically contemplatedthat, as in the past, NASA may issue RFP's and subse-quently award the ISS as well as the hardware or missileprojects separately to employers other than Boeing-thusmaintaining a consistency in the distinctive identity of thetwo groups in question at KSC. Finally, it is a recognizedconsideration in Board and court cases that, absent com-pelling counterbalancing factors in the entire picture, "theaccreted unit should not numerically overshadow the pre-existing unit," 44 and thereby deprive the larger group ofemployees of their free choice in selecting a bargaining rep-resentative. Here, Respondent had, at its risk, unilaterallyproceeded on an erroneous assumption that, as of takeoveron April 1, some 1,034 ISS employees could legally be ac-creted to the hardware unit of 287 employees. As it devel-oped, of the 1,034 employees hired, 632 were nonincum-bents, as to whom there is no showing or basis for pre-sumption in the evidence that they desired to berepresented by the IAM or by any union 45b.Continuity of the employing industry 46Primarily it is plain thatNASAawarded Boeing thesame ISS operation as administered by the predecessorcontractor,TWA, with onlyminor variations in terms ofbargaining unit employees47Inter aha,there was a contin-uation of the same relationswith NASA,the customer, andof essentially the same services, plant, machinery,equip-ment,and job functions. No material difference exists inBoeing'smethod of performing the ISS contract.An indet-erminate number ofsupervisoryincumbents was hired byBoeing;there is no evidence that the duties of Boeing'ssupervisors are different from those who workedfor TWA.Further arguments of Respondent are unsupported-thatguards and nonguards were includedin the TWA-IAMunit, and that the unit contained supervisors, essentially in44 Spartans Industries, Inc v N L R B,406 F 2d 1002 1005 (C A 5. 1969),enfg 169 NLRB 309 (1968) See also, e g,N L R B v Horn & HardartCompany,439 F 2d 674, 682 (CA 2, 1971),NLRB v Food EmployersCouncil,399 F 2d 501 (C.A 9, 1968),InternationalPaper Company,171NLRB 526, 527 (1968),Pullman Industries, Inc,159 NLRB 580, 582 (1966),Worcester Stamped Metal Company,146 NLRB 1683, 1686 (1964)45Unquestionably, the Boeing-IAM contract was imposed on the [AMagainst its will Any implications in Respondent's arguments that the Boeingcontract unit is appropriate by virtue of a tacit or de facto acceptance by theIAM of such contract on and after April I. for the purposes herein, arerejectedRelating to the period subsequent to April 1, there are no com-plaint allegationsstemmingfrom the application of the Boeing contract tothe ISS employees, and nothingherein isintended to pass on any suchquestions.46 A fundamental test to invoke the successor doctrine for purposes of theAct E g,N L R B v Zayre Corp,424 F 2d 1159 (C A 5. 1970),HeckerMachine, Inc,198 NLRB 1114 (1972)47 Supra,fn 13559the ISS "lead" categories. The guard functions at KSCwere performed by Wackenhut Corporation, as a subcon-tractor for TWA; and the guards were represented by aunion other than the TAM. The evidence, as litigated, doesnot establish that there were supervisors in the TWA unit.The TWA-IAM contract embraces a nationwide unit of alltransportation and other operations of TWA, apparently asrequired under the Railway Labor Act. After TWA re-ceived the award from NASA in 1964, the ISS project atKSC was brought within the coverage of the TWA-IAMcontract. Significantly, the ISS project has been separatelyrecognized and identified in the successive agreements, 8and the ISS employees thereunder have had local unionrepresentation. I find it is no barrier to an appropriate unitof the ISS employees that it would constitute a diminutionof the contract unit in effect under TWA 49 That the sys-temwide TWA-IAM contract was governed by the Rail-way Labor Act would not vitally impede the holding ofBoeing's successorship-in view of the factors already not-ed, and since the Board's jurisdiction and application ofthe Act's provisions are clear. Respondent's attempted at-tack upon the legality of TWA's initial recognition of theTAM, in 1964, is not properly litigable herein, particularlyby reason of Section 10(b).50 That the TAM had no Boardcertification for the ISS unit at TWA does not preclude theexistence of a bona fide collective-bargaining relation-ship. 51As alleged in the complaint, I find that the ISS hourlyemployees at KSC constitute an appropriate unit for thepurposes of collective bargaining under the Act.Notwithstanding the foregoing positive factors, on theessential question of Boeing's successor status, it is a mostimportant consideration whether or not a majority of itsISS unit employees at the takeover consisted of TWA in-cumbents represented by the IAM.52 Conceding that sucha majority was not employed, the complaint attributes thefailure of a majority to unlawful unilateral reduction ofwages by Boeing. These allegations are consideredinfra.c.The "planto retain" test of the Supreme CourtA new employer is not obligated by the Act to hire anyof the predecessor's employees unless it effectively assumes48 E g,Solomon Johnsky d/b/a Avenue Meat Center,184 NLRB 826(1970),Ranch-Way, Inc,183 NLRB 1168 (1970), 203 NLRB 911 (1973) (onremand)49Eg,Solomon Johnsky,supra,Howard Johnson Company,198 NLRB763 (1972),Bachrodt Chevrolet Co,186 NLRB 1035 (1970), and 205 NLRB784 (1973) (on remand),Dorrance J Benzchawel and Terrence D Swingen.Copartners d/b/a Parkwood iGA,201 NLRB 905 (1973),Eklund's SwedenHouse Inn,Inc, 203 NLRB 413 (1973)50Howard Johnson Company,198 NLRB 763, fn3,Barrington Plaza andTra1niew. Inc,185 NLRB 962 (1970)5E g,Howard Johnson Company, id, Eklund's Sweden House inn, Inc,supra52Burns, supra.at fn4, N L R B v Interstate 65 Corp d/b/a ContinentalInn,453 F 2d 269, 273 (C A 6 1971),Spruce Up Corporation,194 NLRB841, 847 (1972),Dorrance J Benzchawel and Terrence D Swingen. Copart-ners d/b/a Parkwood IGA,201 NLRB 905 (1973),Bachrodt Chevrolet Co.205 NLRB 784 (1973). Where successorship was denied in the absence ofsuch a majority, see, e g,Tallakson Ford, Inc,171 NLRB 503 (1968),Thom-as Cadillac. Inc,170 NLRB 884, 885 (1968), affd 414 F 2d 1135 (C A D C.1969), cert denied 396 U S 889 (1969) But cf,Lincoln Private Police, Inc,etc189 NLRB 717, 720 (1971) 560DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch an obligation or is discriminatorily motivated in itsrefusal to employ such employees.53 And a successor em-ployer is ordinarily free to set initial terms under which itwill hire the predecessor's employees. However, the Gener-alCounsel particularly relies on the caveat inBurnsthat. , . there will be instances in which it is perfectlyclear that the new employer plans to retain all of theemployees in the unit and in which it will be appropri-ate to have him initially consult with the employees'bargaining representative before he fixes terms... .Although the derivation of this statement inBurnsisnotclear, such a dictum of the Supreme Court, in the context,must be accorded full respect. Nevertheless, it cannot beunderstood that the Supreme Court in this manner is de-parting from the central collective-bargaining concept inthe Act based on the majority principle.54 The "plan toretain" language inBurnsmust contemplate that the unioninvolved represents a majority of the unit employees of thesuccessor employer before a refusal to bargain violationmay be found on this ground. Thus, to be "perfectly clear,"a successor employer's "plan to retain" all or a substantialmajority 55 of the employees of the predecessor must rea-sonably mean a commitment to hire or an actual advancehiring of such employees to be effective at the takeover ofoperations.56 For purposes of the Act, such a majority isthereby shown at the time of the commitment. However, asthe Court further stated, in other situations it may not beclearwhether the bargaining representative represents amajority of the employees until the successor employer hasactually hired its complement of employees, and only atsuch time does the bargaining obligation mature if a major-ity is established.57Where the predecessor's employeesconstitute a majority of the unit "both before and after thetransfer of ownership," 58 the earlier revealed "plan to re-tain" is reinforced and made manifestly clear. In my opin-ion, it is some indication of the lack of perfect clarity in the53Golden State Bottling Co v NLRB, 414 U S 168 (1973) at In 6, citingBurns,406 U S at 280, In 554 SeeInternational Ladies' GarmentWorkers' Union, AFL-CIO [Bern-hard-Altman Texas Corp ] v N L R B,366 U S 731, 737 (1961)55 E g,Alliance Industries, Inc,198 NLRB 646S-H Food Service Inc ,199NLRB 95 (1972), i e, less than literally all56 E g.,Howard Johnson Company,198 NLRB 763 (1972),Bachrodt Chev-rolet Co,205 NLRB 784 (1973),No H Denham and Gerladine A Denham,d/b/a The Denham Company,206 NLRB 659 (1973) No 75 And CfRanch-Way,Inc, 203 NLRB 911 (1973), in which, during a hiatus beforetakeover, the new employer interviewed incumbent employees, and others,for the jobs to be filled before it decided whom it would hire, only thosewho accepted the offered wage rates were hired In the latter case, thealleged violation based on the contention of a "plan to retain" before fixingterms was rejected, in the former cases, the violation was found57 The Supreme Court distinguished the facts in theBurnscase from ap-plication of the "plan to retain" standard AfterBurns, as asuccessor, tookover operations on July 1, the unit employees received a lower rate than waspaid by the predecessor During June, it had completed its hiring in the unitwith a majority of the predecessor's employees The Court held there was no"evidence that Burns ever unilaterally changed the terms and conditions ofemployment it had offered to potential employees in June after its obliga-tion to bargain with the union became apparent" 406 U S at 29558 E g,Good Foods Manufacturing & Processing Corporation, etc,200NLRB 623 (1973),Bachrodt ChevroletCo, 205 NLRB 784 (1973) And seeRanch-Way, Inc, supra,In 56, where the obligation to bargain attachedonly after the successor began operationsinitial"plan to retain" where, absent discriminatory cause,there isin fact no majority after the takeover or when hir-ing iseffectively completed.Various other considerations operate to defeat the Gen-eral Counsel's major contention that Boeing invoked sucha "perfectly clear" plan to retain a substantial majority ofthe TWA incumbents, and that it violated the Act by fixingthe wages and terms of employment in the ISS unit withoutinitially consulting with the IAM. In its competitive pro-posal to NASA on August 19, 1970, Boeing incorporated aprimary staffing plan to hire 85.6 percent of the ISS incum-bents at specified wage rates and labor costs substantiallylower than the existing terms for the employees underTWA.59 It is a realistic fact that the plan to hire and thelower terms were simultaneously and inextricably linked inBoeing'sproposal. Boeing was free to hire or not hire theincumbents and to require applications 60 Even assuming abasis for accurate projection in Boeing's staffing plan, itcould not be regarded that the mere submission of its pro-posal to NASA constituted proscribed conduct of unilater-ally changing terms of employment. Despite Boeing's de-tailed reasons in the proposal to support this staffing plan,such an attempted prediction of ability to hire union-repre-sented skilled employees at sharply reduced earnings wasinherently dubious.An alternative plan relying on re-searched nonincumbent sources was included in the pro-posal as an assurance that full staffing could be accom-plished within the scheduled time. In the awareness of theIAM and the employees, Boeing's intentions to hire theincumbents were tied to the lower rates and benefits of theBoeing-IAM contract. And they knew that employmentapplications were required. I do not find that, in the pro-posal to NASA or in any other form, was an employmentcommitment made by Boeing to the incumbent employees.While there is an indicated disposition of Boeing to haveinitially preferred TWA incumbents on a selective basis inthe light of available classification vacancies, applicationsfrom others, and time targets, it cannot be held that Boeingwas thereby obligated to hire any incumbents individuallyor as a class And there was certainly not, in my view, a"perfectly clear" plan to retain a majority of the incum-bents within the intendment ofBurns.Accordingly, Gener-al Counsel has not sustained the allegation that Boeing hadunilaterally changed employment terms in violation of Sec-tion 8(a)(5).6t59As earlier noted, the 85 6 figure pertained to all categories in the ISSpr%ect, and was not related specifically to the unit employeesE g,Tn State Maintenance Corp v N L R B,408 F 2d 171, 173 (C AD C 1968)61Respondent argues the "impracticality" of requiring bidders on com-petitively bid contracts to bargain concerning unilateral changes submittedin the bid As to Federal Government contracts, perhaps the problem hasbeen largely alleviated in the 1972 amendment to the Service Contract Act,supra.so far as wage reductions are concerned Assuming the Board's powerto do so, there appears no valid reason to exempt such employers from thefull bargaining requirements of the Act The facts in each case would bedeterminative as to when the bargaining obligation matures SeeEmeraldMaintenance, Inc,188 NLRB 876 (1971), cited and quoted inBurns,406U S at In 13 And cf,Atlantic TechnicalServicesCorporation,202 NLRB169 (1973) THE BOEINGCOMPANY2.The alleged "strike"The complaint alleges that, from December 5, 1970, toFebruary 19, 1971, a "majority" of the TWA employeesengaged in a "strike" against Boeing by concertedly with-holding their employment applications. On the theory thatthey were unfair labor practices strikers or, alternatively,economic strikers,the General Counsel seeks reinstatementand backpay for all incumbents who were not hired byBoeing, presumably omitting only those who were retainedby TWA. As found, the alleged prior unfair labor practiceby Boeing of engaging in unilateral action has not beensustained.There is no testimony from employees themselves thatany of them withheld their applications, concertedly orotherwise, as a means of putting economic pressure onBoeing.During or following the supposed period of thestrike, there was no express or implied communication toBoeing of the existence of such a strike from any employeegroup acting in concert, or from Local 773, or the Interna-tional IAM. There is no identification of any individualemployees, or recognizable group, to constitute the alleged"majority" of incumbents who were purportedly on strike.And thereis noevidence to support the General Counsel'sallegation that an unconditional request was made toBoeing onFebruary 19 for reinstatement of TWA employ-ees who had not theretofore filed applications.The basis of General Counsel's position is far from clear.It is apparently rested on the letters, communications, andnotices from Lcoal 773 to its membership and from theevidence that a large number of applications were submit-ted later in March. The detailed facts need not be reiterat-ed. From the outset, it was the mandatory policy of theInternational, with its agents on the scene at KSC, to havethe applications filed; and it cannot be inferred that theofficers of Local 773 deliberately sought to flout this poli-cy.One item largely relied on by the General Counsel isthe letter of December 22 to employees from D'Andrea,Local 773's president. The statement therein that the Inter-national had "advised" Local 773 that applications shouldnot be turned in was an admitted error, which the Interna-tional quickly undertook to rectify It is noted that, in thesame letter, instructions are given to "those people who feeltheymustfillout an application." This, in my opmon, ishardly a call for concerted action against Boeing. Therewas no opposition from Local 773 to the "Declaration ofInterest" questionnaire distributed to all TWA hourly em-ployees on December 1. Only about 500 of the respondersindicated by December 18 that they desired employmentwith Boeing. Notwithstanding the alleged call for "strike"action by Local 773, it appears that 435 incumbents filedapplications by February 19, the date of the asserted "re-quest for reinstatement." The IAM itself forwarded appli-cations of incumbents on December 22 and thereafter,with a reservation based on claimed rights under the TWA-IAM contract.Some references are made in minutes ofmeetings and notices to members of only a "preference" by561Local 773 that applications not be filled out. Indeed, inearly January, the members were advised in a positive veinto turn in their applications to officers of the Local. Re-peated emphasis was placed in communications to themembers in January that "no company" had been awardedthe ISS contract "now held by TWA," and that no awardcould be made before final decision on the protests beforetheComptroller General. Additionally, during the sameperiod of the alleged "strike," the TWA employees wereoften reminded by TWA, engaged in the recruitment forBoeing, that its protests were being pursued and that itstrongly believed its claims to be valid. The employeeswere also aware of the lawsuits pending and the efforts toseek Congressional assistance. In this whole context of evi-dence, the particular reasons of any employees for not fil-ing applications for employment with Boeing can only bespeculated.The outstanding circumstances were thatBoeing was offering substantially lower wage rates andbenefits,62 and that the TWA employees were aware of theIAM's vigorous stand in support of the binding effect ofTWA-IAMcontract on Boeing-an erroneous assumptionas it later turned out inBurns.It is difficult to conceive interms of the law the attainment of superior rights by poten-tial applicants for concertedly refusing to seek employmentwith an employer who is offering unacceptable wages andconditions.In certain limited circumstances, applicants for employ-ment are deemed employees under the Act, for example asprotection against discrimination in hiring by the employ-er.63 In the present context, such a concept would be ex-ceedingly strained. Even if it be assumed that certain of theincumbents engaged in an economically motivated con-certed activity by withholding their applications, upon thecessation of such action, they would not be entitled to dis-place employees hired during the period of the concertedactivity. Nor, in my opinion, would they be entitled to pref-erence in hiring as against other existing applicants. It isnot alleged or found that Boeing deliberately refrainedfrom hiring a majority of the ISS incumbents to avoid suc-cessorship or for discriminatory reasons.In sum, I conclude there is no merit to the allegationsthat TWA employees engaged in a strike or protected con-certed activity against Boeing, or that they were unlawfullyrefused "reinstatement" on or after February 19. While, asalready shown, there is no complaint allegation of a gener-al refusal to bargain, it may finally be noted that the IAMwas not properly the majority representative in the ISS uniton, before, or after March 12, when it presented Boeingwith a formal request for recognition in such unit. I per-ceive nothing else under the complaint to warrant remedialaction.Accordingly, it is hereby recommended that the com-plaint be dismissed in its entirety.62 In his deposition, D'Andrea indicated that, by withholding their appli-cations, the "people" were showing "that they didn't want to work for thewages Boeing was offering," and felt that the TWA-IAM "contract thatthe61 had should be upheld "Phelps Dodge Corp v N L R B,313 U S 177